Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 1 of 96




                        Exhibit K
                     Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 2 of 96

                                              United States District Courts — National Judicial Caseload Profile

                                                                                   12-Month Periods Ending
                                                            Sep 30         Sep 30        Sep 30      Sep 30         Sep 30       Sep 30
                                                             2015           2016          2017        2018           2019         2020
                                  Filings ¹                  374,822        387,687      365,084      391,345       412,337          562,342
                               Terminations                  369,720        365,842      384,840      375,480       418,643          360,273
                                  Pending                    426,042        446,051      425,162      465,787       456,827          656,897
      Overall
     Caseload           Percent Change in Total
     Statistics           Filings Current Year
                            Over Earlier Year                    50.0          45.1          54.0          43.7          36.4
                         Number of Judgeships                     677              677        677          677           677            677
                      Vacant Judgeship Months ²                 550.6         762.1       1,242.8      1,541.3       1,493.4           928.8
                                     Total                        554              573        539          578           609            831
                                   Civil                          412              431        396          418           440            695
                                   Criminal
                        Filings    Felony                         105              104        104          119           128            103
     Actions                       Supervised
       per                         Release
    Judgeship                      Hearings                        36              38          40            41            41            32
                             Pending Cases ²                      629              659        628          688           675            970
                            Weighted Filings ²                    484              483        475          513           535            681
                               Terminations                       546              540        568          555           618            532
                            Trials Completed                       17              17          16            16            17            12
                    From            Criminal
      Median        Filing to       Felony                         7.6             7.5        7.6           7.0           7.0            7.2
      Times         Disposition Civil ²                            8.8             9.2        9.9           9.2          10.8            8.9
     (Months)            From Filing to Trial ²
                              (Civil Only)                       26.8          27.0          26.3          27.3          27.8           27.1
                           Number (and %)
                            of Civil Cases                    34,377         53,162       57,155        73,938        56,356          53,600
                          Over 3 Years Old ²                    10.1           14.7         16.9          19.8          15.8             9.6
                           Average Number
                        of Felony Defendants
       Other                Filed per Case                         1.3             1.3        1.3           1.3           1.2            1.2
                            Avg. Present for
                            Jury Selection                       47.0          50.0          49.6          51.8          51.8           53.5
                     Jurors
                            Percent Not Selected
                            or Challenged                        36.8          38.0          37.5          37.5          38.6           39.8
                  2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
   Total Civil                                                           470,581     Total Criminal¹                                   69,673
   A-Social Security                                                      21,110     A-Marijuana                                        1,200
   B-Personal Injury/Product Liability                                   239,980     B-All Other Drugs                                 19,571
   C-Prisoner Petitions                                                   56,195     C-Immigration                                     23,582
   D-Forfeitures and Penalties                                               985     D-Firearms and Explosives                         10,993
   E-Real Property                                                         4,790     E-Fraud                                            5,263
   F-Labor Suits                                                          15,177     F-Violent Offenses                                 2,219
   G-Contracts                                                            26,592     G-Sex Offenses                                     3,003
   H-Torts (other than Personal Injury/Product Liability)                 23,251     H-Forgery and Counterfeiting                         148
   I-Copyright, Patent, and Trademark                                      9,964     I-Larceny and Theft                                  767
   J-Civil Rights                                                         41,044     J-Justice System Offenses                            649
   K-Antitrust                                                               672     K-Regulatory Offenses                                734
   L-All Other Civil                                                      30,821     L-All Other Criminal                               1,544

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
 ¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, whereas filings "by nature of offense" do not.
 ² See "Explanation of Selected Terms."
                              Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 3 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
DISTRICT OF COLUMBIA                                                                      12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30        Sep 30              Sep 30           Sep 30
                                                                 2015            2016               2017          2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       2,589           3,174               3,158         3,699             4,493            4,358                    Within
                                 Terminations                       2,642           2,665               2,953         3,083             3,897            3,846               U.S.      Circuit
    Overall
   Caseload                         Pending                         3,252           3,755               3,942         4,556             5,140            5,599
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        68.3               37.3             38.0          17.8              -3.0                                36             -
                                    Number of Judgeships                  15             15               15            15                  15               15
                            Vacant Judgeship Months ²                14.5               19.9             57.0          14.8               7.6                0.0
                                            Total                     173               212              211           247               300                291              82             -
                                            Civil                     151               180              177           208               259                252              66             -
                                            Criminal
                          Filings                                                                                                                                            89             -
                                            Felony                        14             23               18            31                  29               26
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      7               8               16                7               11               12              79             -
                               Pending Cases ²                        217               250              263           304               343                373              70             -
                              Weighted Filings ²                      178               234              219           269               293                291              77             -
                                 Terminations                         176               178              197           206               260                256              85             -
                              Trials Completed                            7               6                 6               7                 9                6             77             -
                                            Criminal
                      From Filing to        Felony                   14.6               14.9             11.0          12.1              10.2               12.4             62             -
   Median              Disposition
                                            Civil ²                   8.2                7.8              7.1           5.8               5.1                5.8              8             -
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          39.6               41.8             50.2          44.0              46.7                  -              -             -
                              Number (and %)
                               of Civil Cases                        352                345              403           462               659                690
                              Over 3 Years Old ²                     14.4               11.8             12.9          13.1              16.3               15.5             75             -
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                1.5              1.2           1.5               1.2                1.4
                                 Avg. Present for
                                 Jury Selection                      49.0               57.8             83.7          65.7             102.5               92.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          43.2               49.8             57.1          54.0              58.6               49.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F           G               H               I          J         K          L
        Civil              3,780            41            207       383            23              25           137         197             181              38        540       110    1,898
     Criminal ¹               392               6         76         2             99              43           23              22                -            2       17         25            77

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                              Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 4 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
MAINE                                                                                    12-Month Periods Ending

                                                                Sep 30         Sep 30             Sep 30       Sep 30             Sep 30           Sep 30
                                                                 2015           2016               2017         2018               2019             2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        896               906              819          819              930                657                   Within
                                 Terminations                        852               928              846          783              814                642              U.S.       Circuit
    Overall
   Caseload                         Pending                          670               645              623          658              775                789
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -26.7          -27.5               -19.8        -19.8            -29.4                                90              4
                                    Number of Judgeships                 3               3                 3             3                 3                3
                            Vacant Judgeship Months ²                0.0                0.0             3.1         12.0               0.3                0.0
                                             Total                   299               302              273          273              310                219              89              5
                                             Civil                   189               215              175          173              185                167              84              4
                                             Criminal
                          Filings                                                                                                                                         87              5
                                             Felony                      79             55               67           68                 98               34
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                    31             32               32           32                 27               18              63              2
                               Pending Cases ²                       223               215              208          219              258                263              90              5
                              Weighted Filings ²                     294               268              250          251              303                196              90              5
                                 Terminations                        284               309              282          261              271                214              89              5
                              Trials Completed                           17             19               20           20                 21               15              32              1
                                             Criminal
                      From Filing to         Felony                  9.8                9.4            10.1          9.4              10.4               11.3             54              2
   Median              Disposition
                                             Civil ²                 7.4                6.0             7.3          7.8               7.8                8.6             37              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -             -                 -                -              -              -
                              Number (and %)
                               of Civil Cases                          8                  7               9          15                18                 11
                              Over 3 Years Old ²                     1.8                1.5             2.0          3.3               4.0                2.2              3              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.3                1.1             1.3          1.3               1.3                1.1
                                 Avg. Present for
                                 Jury Selection                     43.8               38.9            30.9         42.1              57.0               64.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         29.1               23.8            23.4         20.6              40.1               32.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C             D               E            F         G               H               I          J         K           L
        Civil                 502           102            16       60            2               74           22            54            34               8       105          1            24
     Criminal ¹               102               1          44       11            14              14           3             11                -            3         -          -            1

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                              Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 5 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
MASSACHUSETTS                                                                             12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30        Sep 30            Sep 30       Sep 30
                                                                 2015            2016               2017          2018              2019         2020                      Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                       5,799           4,169               3,724         4,074           4,030        3,554                    Within
                                 Terminations                       3,899           4,044               4,741         5,236           5,686        3,457               U.S.       Circuit
    Overall
   Caseload                         Pending                         8,508           8,624               7,625         6,471           4,817        4,865
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -38.7          -14.8                -4.6         -12.8           -11.8                            63              2
                                    Number of Judgeships                  13             13               13            13                13           13
                            Vacant Judgeship Months ²                 6.5               12.0             12.0          20.9            24.0           24.0
                                            Total                     446               321              286           313             310            273              84              2
                                            Civil                     381               248              227           248             236            213              77              2
                                            Criminal
                          Filings                                                                                                                                      78              4
                                            Felony                        44             46               39            43                52           42
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      22             26               20            22                23           18              63              2
                               Pending Cases ²                        654               663              587           498             371            374              69              3
                              Weighted Filings ²                      348               288              286           312             303            281              79              2
                                 Terminations                         300               311              365           403             437            266              83              2
                              Trials Completed                            12             10               12            11                12             8             68              3
                                            Criminal
                      From Filing to        Felony                   15.9               12.7             13.7          14.3            12.2           13.3             70              4
   Median              Disposition
                                            Civil ²                  10.4               11.0             16.9          20.8            23.0           11.2             77              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          30.4               28.8             32.2          31.9            31.9           30.6             23              1
                              Number (and %)
                               of Civil Cases                         244               496             1,838         1,997            509            674
                              Over 3 Years Old ²                      3.1               6.3              26.9          35.0            13.0           17.6             79              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.5                1.6              1.5           1.2             1.3            1.7
                                 Avg. Present for
                                 Jury Selection                      69.7               65.2             70.8          78.4            59.4           55.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          38.8               35.0             38.2          44.4            34.5           28.5

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F           G             H           I          J         K           L
        Civil              2,767            56            345       405            7               95           245         383           297         125        395          4        410
     Criminal ¹               547               3         265       23             48              77            8            22            3          12         3           7            76

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                              Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 6 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
NEW HAMPSHIRE                                                                            12-Month Periods Ending

                                                                Sep 30         Sep 30             Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015           2016               2017         2018                2019             2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        848               814             846          1,461             1,718            1,458                    Within
                                 Terminations                        802               783             776           740               806                696              U.S.       Circuit
    Overall
   Caseload                         Pending                          676               710             786          1,507             2,422            3,187
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       71.9               79.1            72.3          -0.2             -15.1                                77              3
                                    Number of Judgeships                 3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                0.0                0.0             0.0           0.0               0.0                0.0
                                            Total                    283               271             282           487               573                486              41              1
                                            Civil                    182               180             188           385               457                403              25              1
                                            Criminal
                          Filings                                                                                                                                          52              2
                                            Felony                       72             68              71            82                  94               66
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     29             23              23            20                  22               17              67              4
                               Pending Cases ²                       225               237             262           502               807             1,062                9              1
                              Weighted Filings ²                     258               232             257           416               493                417              41              1
                                 Terminations                        267               261             259           247               269                232              88              4
                              Trials Completed                           10              9              14            11                  10               13              43              2
                                            Criminal
                      From Filing to        Felony                   7.2                7.6             9.9          10.0               9.1               10.9             49              1
   Median              Disposition
                                            Civil ²                  7.8                8.5             9.0          10.0              10.2                8.1             30              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -              -                 -                -              -              -
                              Number (and %)
                               of Civil Cases                        29                 20              26            33                43                149
                              Over 3 Years Old ²                     5.9                3.9             4.3           2.6               2.0               5.1              27              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.1                1.2             1.3           1.4               1.3                1.3
                                 Avg. Present for
                                 Jury Selection                     48.5               57.9            57.3          55.8              58.2               64.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         19.7               46.6            27.6          38.4              30.8               32.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C             D               E            F          G               H               I          J         K           L
        Civil              1,209            24            792       88            11              18           17             53            45               9       115          -            37
     Criminal ¹               197               2         108       20            22              28           2              9                 -            -        1           5             -

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                              Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 7 of 96

                                                                             U.S. District Court — Judicial Caseload Profile
RHODE ISLAND                                                                           12-Month Periods Ending

                                                               Sep 30         Sep 30            Sep 30       Sep 30             Sep 30        Sep 30
                                                                2015           2016              2017         2018               2019          2020                      Numerical
                                                                                                                                                                         Standing
                                    Filings ¹                       705              826             768           916              842             753                   Within
                                 Terminations                      1,469             709             872           773              849             749              U.S.       Circuit
    Overall
   Caseload                         Pending                         786              894             792           938              934             934
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        6.8             -8.8            -2.0         -17.8            -10.6                             59              1
                                    Number of Judgeships                3              3                 3             3                 3             3
                            Vacant Judgeship Months ²                0.0             12.0            12.0         12.0              12.0             0.0
                                            Total                   235              275             256           305              281             251              85              3
                                            Civil                   180              228             195           230              223             194              81              3
                                            Criminal
                          Filings                                                                                                                                    76              3
                                            Felony                      41            38              41            61                 39            46
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    14             9              20            15                 18            11              82              5
                               Pending Cases ²                      262              298             264           313              311             311              85              4
                              Weighted Filings ²                    230              248             237           308              275             259              84              3
                                 Terminations                       490              236             291           258              283             250              86              3
                              Trials Completed                          9              5                 7             2                 7             2             94              5
                                            Criminal
                      From Filing to        Felony                   9.2              9.2            11.2          8.3              11.2            12.7             64              3
   Median              Disposition
                                            Civil ²                 28.9             10.7            10.5          8.4               9.2             9.2             52              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -              -                -             -                 -             -              -              -
                              Number (and %)
                               of Civil Cases                       103               61              60           70                76              79
                              Over 3 Years Old ²                    15.6              7.9             9.1          9.6               9.9            10.6             61              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.2              1.1             1.3          1.2               1.1             1.4
                                 Avg. Present for
                                 Jury Selection                     62.0             49.8            42.9         56.6              62.7            49.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         36.9             33.4            42.0         25.8              48.3            53.2

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D              E            F         G               H            I          J         K           L
        Civil                 582           35            55       76            3              50           38            87            74            7       108          -            49
     Criminal ¹               138               4         41        9            9              43           3             17            1             1         -          -            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                              Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 8 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
PUERTO RICO                                                                                12-Month Periods Ending

                                                                Sep 30          Sep 30              Sep 30        Sep 30              Sep 30       Sep 30
                                                                 2015            2016                2017          2018                2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                       3,178            4,156                3,086        2,540             2,829        1,746                    Within
                                 Terminations                       2,957            3,312                3,028        2,438             3,164        2,286               U.S.       Circuit
    Overall
   Caseload                         Pending                         3,637            4,509                4,549        4,642             4,341        3,773
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -45.1           -58.0                -43.4        -31.3             -38.3                            91              5
                                    Number of Judgeships                  7                7                 7               7                 7            7
                            Vacant Judgeship Months ²                 0.0                 4.0              12.0         12.0              19.0           12.0
                                            Total                     454                594               441          363               404            249              86              4
                                            Civil                     226                365               239          137               186            109              90              5
                                            Criminal
                          Filings                                                                                                                                         26              1
                                            Felony                    201                202               165          195               170            103
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      26              26                37           31                  48           37              36              1
                               Pending Cases ²                        520                644               650          663               620            539              42              2
                              Weighted Filings ²                      473                536               396          371               354            236              85              4
                                 Terminations                         422                473               433          348               452            327              76              1
                              Trials Completed                            12              13                13               9               10             5             83              4
                                            Criminal
                      From Filing to        Felony                   14.2                12.5              14.8         17.6              18.2           18.8             90              5
   Median              Disposition
                                            Civil ²                  10.1                 6.9              11.5         16.0              16.8           13.9             88              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          25.9                   -                 -              -                 -            -              -              -
                              Number (and %)
                               of Civil Cases                         102                 93               112          158               170            244
                              Over 3 Years Old ²                      5.8                 3.8              4.5          7.6               9.0            14.7             73              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.8                 1.9               1.6          1.8               1.5            1.5
                                 Avg. Present for
                                 Jury Selection                      73.4                72.8              77.1         78.7              76.7           77.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          43.3                45.2              39.0         43.7              40.7           29.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F           G               H           I          J         K           L
        Civil                 764           62            13        110            26               129           20             81          132          17        111          1            62
     Criminal ¹               722               7         242       110            174              40            56             40            1            6        9           9            28

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                              Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 9 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
CONNECTICUT                                                                                12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30        Sep 30              Sep 30           Sep 30
                                                                  2015            2016               2017          2018                2019             2020                      Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        2,575           2,731               2,794         2,889             2,877            2,538                    Within
                                 Terminations                        2,580           2,643               2,768         2,979             2,871            2,625               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,013           3,116               3,143         3,042             3,048            2,953
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -1.4              -7.1             -9.2         -12.1             -11.8                                63              3
                                    Number of Judgeships                   8               8                 8               8                 8                8
                            Vacant Judgeship Months ²                  1.6                0.0              8.9          13.0              12.0               12.0
                                             Total                     322               341              349           361               360                317              78              5
                                             Civil                     261               276              279           282               268                255              64              5
                                             Criminal
                          Filings                                                                                                                                             77              4
                                             Felony                        41             40               51            52                  67               43
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      20             25               20            27                  25               20              60              6
                               Pending Cases ²                         377               390              393           380               381                369              72              5
                              Weighted Filings ²                       307               312              339           353               359                309              73              5
                                 Terminations                          323               330              346           372               359                328              75              5
                              Trials Completed                             17             16               14            14                  11                 6             77              6
                                             Criminal
                      From Filing to         Felony                   15.6               15.8             14.0          12.4              11.9               14.8             82              4
   Median              Disposition
                                             Civil ²                   9.6               10.5             10.0          10.1               9.2                9.2             52              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           43.4               36.5             35.9          38.9              34.5               33.4             28              2
                              Number (and %)
                               of Civil Cases                          188               150              154           103                97                126
                              Over 3 Years Old ²                       7.8               5.9              6.1           4.3                4.4               5.8              36              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.5              1.6           1.6               1.7                1.6
                                 Avg. Present for
                                 Jury Selection                       58.6               49.9             62.4          69.1              63.4               66.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           14.9               17.7             21.1          21.6              22.9                3.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H               I          J         K           L
        Civil              2,036            172            80        452            22              15           130         227             226              41        457          5        209
     Criminal ¹               336               -          157        5             66              38           17              15                -            8       10           4            16

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 10 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
NEW YORK NORTHERN                                                                         12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30        Sep 30              Sep 30           Sep 30
                                                                 2015            2016               2017          2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       2,434           2,315                2,254        2,231             2,397            2,338                    Within
                                 Terminations                       2,464           2,424                2,322        2,396             2,321            2,202               U.S.       Circuit
    Overall
   Caseload                         Pending                         2,716           2,610                2,554        2,430             2,522            2,699
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -3.9               1.0               3.7          4.8              -2.5                                33              1
                                    Number of Judgeships                  5               5                 5               5                 5                5
                            Vacant Judgeship Months ²                 1.6                9.0              12.0         12.0              12.0               12.0
                                             Total                    487               463               451          446               479                468              45              4
                                             Civil                    372               358               338          347               355                381              31              4
                                             Criminal
                          Filings                                                                                                                                            59              3
                                             Felony                       68             61                74           62                  87               61
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     47             44                38           37                  37               25              53              3
                               Pending Cases ²                        543               522               511          486               504                540              41              4
                              Weighted Filings ²                      370               357               339          326               383                367              61              4
                                 Terminations                         493               485               464          479               464                440              48              4
                              Trials Completed                            15             15                17           13                  11                 7             73              5
                                             Criminal
                      From Filing to         Felony                  12.7               12.2              10.8         11.4              10.2                9.7             37              1
   Median              Disposition
                                             Civil ²                 11.0               12.4              10.9          9.9               9.0                8.6             37              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          41.5               41.3              39.8         44.3              40.0                  -              -              -
                              Number (and %)
                               of Civil Cases                         161               141               152          164               171                219
                              Over 3 Years Old ²                      8.0               7.3               8.2          9.2               9.4                11.2             62              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                1.2               1.3          1.1               1.3                1.1
                                 Avg. Present for
                                 Jury Selection                      31.7               32.9              30.3         30.2              33.7               33.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          16.0               20.2              12.8         16.8              22.6               18.2

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F           G               H               I          J         K           L
        Civil              1,906            370            89       519            16              120           52             97          115              41        400          1            86
     Criminal ¹               305               5          69       73             39              51            4              42                -            3        2           3            14

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 11 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
NEW YORK EASTERN                                                                            12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30             Sep 30       Sep 30
                                                                  2015            2016                2017           2018               2019         2020                    Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                         8,858           8,726                8,887          8,809           8,823        7,478                  Within
                                 Terminations                         8,719           8,442                9,061          9,395           8,607        7,315             U.S.      Circuit
    Overall
   Caseload                         Pending                          12,610          12,870            12,681            12,083          12,129       12,138
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -15.6           -14.3                -15.9          -15.1           -15.2                          78             5
                                    Number of Judgeships                   15              15                15             15                15           15
                            Vacant Judgeship Months ²                  27.7               20.9              41.0           48.0            52.8           34.2
                                             Total                     591                582               592            587             588            499            34             2
                                             Civil                     509                498               505            496             510            435            21             2
                                             Criminal
                          Filings                                                                                                                                        78             5
                                             Felony                        52              54                53             52                47           42
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      30              30                34             39                31           22            56             4
                               Pending Cases ²                         841                858               845            806             809            809            12             2
                              Weighted Filings ²                       576                525               536            539             552            484            26             3
                                 Terminations                          581                563               604            626             574            488            33             2
                              Trials Completed                             17              16                16             14                13             9           60             3
                                             Criminal
                      From Filing to         Felony                    22.1               24.4              19.6           21.3            20.6           20.7           94             6
   Median              Disposition
                                             Civil ²                    9.5                9.1               9.2            8.6             8.1            8.6           37             2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            31.1               33.7              38.1           34.1            42.7           41.6           36             3
                              Number (and %)
                               of Civil Cases                         1,224           1,860                1,734          1,398           1,646        1,668
                              Over 3 Years Old ²                       12.5            18.4                 17.6           15.2            17.9         18.5             81             5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.3                1.4               1.4            1.4             1.3            1.4
                                 Avg. Present for
                                 Jury Selection                       112.5           106.3                104.4          131.4           132.1        100.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            40.0               48.5              53.1           47.1            43.5           44.5

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G             H           I          J       K          L
        Civil              6,520            487            157       449            14               136           994          512           676         401    1,173        21    1,500
     Criminal ¹               628           49             151        41            119              127           50             28            1          12        8        10            32

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 12 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
NEW YORK SOUTHERN                                                                           12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30             Sep 30       Sep 30
                                                                  2015            2016                2017          2018               2019         2020                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        12,440          13,009            12,464           14,310          14,976       13,168                   Within
                                 Terminations                        13,224          13,788            12,105           12,773          14,801       12,855              U.S.      Circuit
    Overall
   Caseload                         Pending                          17,926          17,104            16,975           18,461          18,545       18,857
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                           5.9                1.2               5.6          -8.0           -12.1                           67             4
                                   Number of Judgeships                    28              28                28            28                28           28
                            Vacant Judgeship Months ²                   2.0               12.0              20.8          43.6            72.0           43.7
                                             Total                     444                465               445           511             535            470             44             3
                                             Civil                     380                377               365           432             462            407             24             3
                                             Criminal
                          Filings                                                                                                                                        78             5
                                             Felony                        44              59                50            51                45           42
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      20              29                30            28                28           22             56             4
                               Pending Cases ²                         640                611               606           659             662            673             19             3
                              Weighted Filings ²                       450                470               452           542             590            536             21             2
                                 Terminations                          472                492               432           456             529            459             45             3
                              Trials Completed                             14              15                14            15                15           11             53             2
                                             Criminal
                      From Filing to         Felony                    16.4               14.0              13.6          14.4            14.2           15.6            84             5
   Median              Disposition
                                             Civil ²                    8.2                9.2               7.3           6.1             6.6            6.6            14             1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            27.9               27.2              30.4          29.4            31.0           31.4            25             1
                              Number (and %)
                               of Civil Cases                         2,547           2,271                2,286         2,579           2,904        2,771
                              Over 3 Years Old ²                       18.9            18.5                 18.9          19.0            20.9         19.8              84             6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.7                2.0               2.1           1.9             1.6            1.8
                                 Avg. Present for
                                 Jury Selection                        73.3               67.6              74.7          72.8            82.3        101.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            56.9               52.3              49.2          51.4            56.8           65.6

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J        K          L
        Civil            11,392             584            242       987            22               82       1,092        1,314             919         968    3,362         55    1,765
     Criminal ¹            1,159                2          430        36            189              319           61            24            4            8       15        12            59

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 13 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
NEW YORK WESTERN                                                                          12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30       Sep 30
                                                                 2015            2016               2017         2018                2019         2020                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       2,988           2,803               3,119        3,464             3,953        3,643                    Within
                                 Terminations                       2,838           2,931               2,878        3,112             3,707        3,586               U.S.       Circuit
    Overall
   Caseload                         Pending                         3,764           3,631               3,865        4,213             4,431        4,490
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        21.9               30.0             16.8          5.2              -7.8                            47              2
                                    Number of Judgeships                  4               4                 4              4                 4            4
                            Vacant Judgeship Months ²                15.6               12.8             12.0         12.0              12.0            2.1
                                            Total                     747               701              780          866               988            911               6              1
                                            Civil                     490               458              540          602               713            697               6              1
                                            Criminal
                          Filings                                                                                                                                       24              1
                                            Felony                    119                96              103          115               119            107
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                  138               148              137          150               157            108               3              1
                               Pending Cases ²                        941               908              966         1,053             1,108        1,123                8              1
                              Weighted Filings ²                      512               469              509          562               654            631              12              1
                                 Terminations                         710               733              720          778               927            897               5              1
                              Trials Completed                            11             10               12           17                  13             9             60              3
                                            Criminal
                      From Filing to        Felony                   14.2               18.0             17.4         12.0              14.7           10.1             40              2
   Median              Disposition
                                            Civil ²                  10.4               11.7             12.3         13.0              14.8           14.7             91              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          66.3               60.3             62.2         58.2              61.2              -              -              -
                              Number (and %)
                               of Civil Cases                        384                415              404          435               440            459
                              Over 3 Years Old ²                     14.3               15.6             13.6         12.9              12.0           12.5             67              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                1.3              1.2          1.2               1.2            1.2
                                 Avg. Present for
                                 Jury Selection                      56.2               74.9             74.4         74.5              81.4        166.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          40.4               41.4             41.0         47.2              44.1           58.1

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H           I          J         K           L
        Civil              2,787        1,218             136       529            26              28           40             95          142          57        310          -        206
     Criminal ¹               426           15            175       36             75              32           16             53            1            -       11           6            6

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 14 of 96

                                                                             U.S. District Court — Judicial Caseload Profile
VERMONT                                                                                 12-Month Periods Ending

                                                               Sep 30         Sep 30             Sep 30       Sep 30            Sep 30           Sep 30
                                                                2015           2016               2017         2018              2019             2020                     Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                       579               627              516        476               578                450                  Within
                                 Terminations                       545               560              605        486               513                513             U.S.       Circuit
    Overall
   Caseload                         Pending                         583               649              559        525               590                533
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                      -22.3          -28.2               -12.8       -5.5             -22.1                               87              6
                                    Number of Judgeships                2               2                 2            2                 2                2
                            Vacant Judgeship Months ²               0.0                0.0             0.0         0.0               0.0                0.0
                                            Total                   290               314              258        238               289                225             88              6
                                            Civil                   145               162              129        116               127                116             88              6
                                            Criminal
                          Filings                                                                                                                                      52              2
                                            Felony                  113               107               85         81               111                 66
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    32             46               44         41                  52               44             26              2
                               Pending Cases ²                      292               325              280        263               295                267             89              6
                              Weighted Filings ²                    289               286              242        207               284                213             87              6
                                 Terminations                       273               280              303        243               257                257             84              6
                              Trials Completed                          18             19               26         23                  23               14             36              1
                                            Criminal
                      From Filing to        Felony                 11.9               10.5            12.1        13.8              12.2               12.8            66              3
   Median              Disposition
                                            Civil ²                 9.8                9.6            10.8        10.2              10.8                9.6            56              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -               -                -            -            41.1                  -             -              -
                              Number (and %)
                               of Civil Cases                       27                 24              29          37                38                 36
                              Over 3 Years Old ²                    9.1                6.7             9.9        12.6              12.1               12.3            66              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                        1.4                1.4             1.4         1.2               1.4                1.2
                                 Avg. Present for
                                 Jury Selection                    54.8               78.3            92.9        95.4              59.5               51.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                        33.6               54.6            73.4        69.6              54.1               22.9

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D               E            F        G               H               I          J        K           L
        Civil                 232           29            9        33            1               14           7            26            32               3       52          1            25
     Criminal ¹               130               1         81       3             22               9           4            6                 -            1       1           1            1

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 15 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
DELAWARE                                                                                 12-Month Periods Ending

                                                               Sep 30          Sep 30             Sep 30       Sep 30             Sep 30           Sep 30
                                                                2015            2016               2017         2018               2019             2020                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                      1,438           1,452               2,027        2,213            2,647            2,021                   Within
                                 Terminations                      2,035           1,507               1,697        2,146            2,394            2,195              U.S.       Circuit
    Overall
   Caseload                         Pending                        1,938           1,888               2,218        2,281            2,545            2,431
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       40.5               39.2             -0.3         -8.7            -23.6                               88              6
                                    Number of Judgeships                 4               4                 4              4                4                4
                            Vacant Judgeship Months ²                0.0                0.0             12.8         19.9              0.0                0.0
                                            Total                    360               363              507          553              662                505             32              2
                                            Civil                    335               334              480          529              622                480             15              2
                                            Criminal
                          Filings                                                                                                                                        91              5
                                            Felony                       17             24               22           21                 33               22
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     8               5                 5              4                7                4            89              5
                               Pending Cases ²                       485               472              555          570              636                608             24              4
                              Weighted Filings ²                     547               496              754          898             1,127               903              2              1
                                 Terminations                        509               377              424          537              599                549             24              2
                              Trials Completed                           17             15               15           14                 18               21             14              1
                                            Criminal
                      From Filing to        Felony                  12.0               12.9             12.0         11.5              8.3                7.5            11              1
   Median              Disposition
                                            Civil ²                 12.4                9.9              7.2          5.1              5.4                6.4            12              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         30.8               24.5             26.1         28.7             32.8               28.4            19              2
                              Number (and %)
                               of Civil Cases                       192                224              215          215              230                262
                              Over 3 Years Old ²                    10.8               13.1             10.5         10.2             9.7                11.5            63              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.9                1.2              1.2          1.1              1.1                1.1
                                 Avg. Present for
                                 Jury Selection                     61.0               49.9             47.7         92.1             41.3               43.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         45.3               38.3             36.4         41.4             27.9               31.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F          G              H               I          J        K           L
        Civil              1,919            29            71       162            2                4           20         199              58            824        70        10         470
     Criminal ¹                87               1         18       29             20               8           2              2                -            1       3           -            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 16 of 96

                                                                                 U.S. District Court — Judicial Caseload Profile
NEW JERSEY                                                                                   12-Month Periods Ending

                                                                  Sep 30          Sep 30              Sep 30        Sep 30               Sep 30           Sep 30
                                                                   2015            2016                2017          2018                 2019             2020                     Numerical
                                                                                                                                                                                    Standing
                                    Filings ¹                         10,781           9,674            13,833           22,908            26,131           20,710                   Within
                                 Terminations                         10,063           9,265            11,441           12,860            12,730           11,064              U.S.      Circuit
    Overall
   Caseload                         Pending                           10,308          10,679            13,086           23,636            37,066           46,609
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                           92.1           114.1                49.7           -9.6             -20.7                               84             5
                                    Number of Judgeships                    17              17               17             17                  17               17
                            Vacant Judgeship Months ²                   27.0               39.9             28.0           39.5              63.4               72.0
                                             Total                      634                569              814           1,348             1,537            1,218               2             1
                                             Civil                      588                527              773           1,299             1,475            1,156               2             1
                                             Criminal
                          Filings                                                                                                                                               69             3
                                             Felony                         35              29               28             39                  51               53
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                       11              13               13                 9               11               10             84             3
                               Pending Cases ²                          606                628              770           1,390             2,180            2,742               3             1
                              Weighted Filings ²                        602                494              592           1,012             1,044               860              4             2
                                 Terminations                           592                545              673            756               749                651             15             1
                              Trials Completed                              9               11                 8                6                 8                4            91             6
                                             Criminal
                      From Filing to         Felony                     11.0               14.8             12.2            8.8               8.2                8.7            25             2
   Median              Disposition
                                             Civil ²                     7.9                8.0              6.6            4.3               9.0                9.9            59             4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                             46.9               42.0             37.9           48.9              48.7               37.1            32             3
                              Number (and %)
                               of Civil Cases                           601                617              674           1,484              736             2,762
                              Over 3 Years Old ²                        6.5                6.3              5.5             6.5              2.0               6.1              41             2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                             1.1                1.1              1.1            1.1               1.1                1.1
                                 Avg. Present for
                                 Jury Selection                         49.9               82.9             88.5          124.1             102.5            102.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                             36.5               38.1             40.4           38.0              37.9               47.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A               B         C              D                E            F            G               H               I          J        K          L
        Civil            19,655             424        12,247     1,333              12               68           610          840         1,096               339    1,149         23    1,514
     Criminal ¹               885           28              357        49            158              197          27               16                -          10        10        11            22

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 17 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
PENNSYLVANIA EASTERN                                                                       12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30         Sep 30              Sep 30       Sep 30
                                                                  2015            2016               2017           2018                2019         2020                    Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        10,964          9,338                8,134         7,543             8,343        7,770                  Within
                                 Terminations                        13,757          9,415                8,729         7,866             7,434        6,436             U.S.       Circuit
    Overall
   Caseload                         Pending                           8,395          8,308                7,711         7,394             8,336        9,686
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -29.1          -16.8                 -4.5           3.0              -6.9                          46              4
                                    Number of Judgeships                   22             22                22            22                  22           22
                            Vacant Judgeship Months ²                  29.8              32.6              42.0          61.0              65.2           29.2
                                             Total                     498               424               370           343               379            353            72              5
                                             Civil                     450               383               323           303               329            327            47              4
                                             Criminal
                          Filings                                                                                                                                        92              6
                                             Felony                        32             27                32            26                  39           20
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      17             15                16            14                  12             6           87              4
                               Pending Cases ²                         382               378               351           336               379            440            56              5
                              Weighted Filings ²                       353               312               319           300               317            306            75              5
                                 Terminations                          625               428               397           358               338            293            80              5
                              Trials Completed                             12             11                 9                7                 8            5           83              5
                                             Criminal
                      From Filing to         Felony                    15.3              13.3              15.6          14.2              15.4           13.3           70              3
   Median              Disposition
                                             Civil ²                    5.6               5.0               5.8           6.0               6.0            5.7            6              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            20.1              20.6              20.7          21.5              19.6           20.0            7              1
                              Number (and %)
                               of Civil Cases                         1,605          1,617                1,395         1,035             1,512        1,524
                              Over 3 Years Old ²                       23.2           23.5                 22.1          16.9              21.9         18.3             80              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.4               1.3               1.3           1.2               1.3            1.2
                                 Avg. Present for
                                 Jury Selection                        64.5              71.8              62.3          60.9              59.4           55.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            31.2              43.3              45.4          42.8              45.0           36.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F            G               H           I          J       K           L
        Civil              7,187            365        1,355     1,125              1               104           401         919             762         116    1,333        26         680
     Criminal ¹               443               -          110        49            79              100           39              25            1            8       3          6            23

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 18 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
PENNSYLVANIA MIDDLE                                                                        12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30       Sep 30              Sep 30       Sep 30
                                                                  2015            2016               2017         2018                2019         2020                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        3,078           3,342               2,988        3,292             2,887        2,931                    Within
                                 Terminations                        3,030           2,948               3,002        3,009             3,260        2,772               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,399           3,796               3,764        4,056             3,670        3,834
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -4.8          -12.3                -1.9        -11.0               1.5                            20              3
                                    Number of Judgeships                   6               6                 6              6                 6            6
                            Vacant Judgeship Months ²                  0.0                0.0              0.0          0.0              12.0            1.2
                                             Total                     513               557              498          549               481            489              38              3
                                             Civil                     429               449              399          437               390            403              25              3
                                             Criminal
                          Filings                                                                                                                                        40              1
                                             Felony                        69             92               81           93                  70           75
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      15             16               18           18                  21           12              79              1
                               Pending Cases ²                         567               633              627          676               612            639              23              3
                              Weighted Filings ²                       446               505              447          483               424            432              36              3
                                 Terminations                          505               491              500          502               543            462              43              3
                              Trials Completed                             22             22               26           27                  23           17              21              3
                                             Criminal
                      From Filing to         Felony                   11.7               13.6             13.5         13.6              15.9           20.0             92              6
   Median              Disposition
                                             Civil ²                   9.3                9.0              9.7         10.1              11.0           10.6             69              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           34.8               28.8             36.7         33.7              37.4              -              -              -
                              Number (and %)
                               of Civil Cases                          213               227              230          241               264            287
                              Over 3 Years Old ²                       8.1               8.1              8.5          8.2               9.9            10.4             60              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.7              1.3          1.3               1.3            1.5
                                 Avg. Present for
                                 Jury Selection                       45.1               38.7             66.4         49.5              46.1           50.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           37.8               35.3             49.3         39.3              35.4           37.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H           I          J         K           L
        Civil              2,415            264            84        961            6               27           81         178             180          17        475          1        141
     Criminal ¹               447               -          210       57             38              53           17             22            9            8        4         11             18

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 19 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
PENNSYLVANIA WESTERN                                                                        12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30            Sep 30       Sep 30
                                                                  2015            2016                2017          2018              2019         2020                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        3,277            3,409               3,163         3,324           3,525        3,679                    Within
                                 Terminations                        3,270            3,184               3,211         3,212           3,391        3,285               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,644            2,862               2,802         2,921           3,036        3,440
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         12.3                 7.9             16.3          10.7             4.4                            14              1
                                    Number of Judgeships                   10              10               10            10                10           10
                            Vacant Judgeship Months ²                 36.0                39.9             48.0          65.1            58.4           47.7
                                             Total                     328                341              316           332             353            368              70              4
                                             Civil                     255                280              253           262             270            294              55              5
                                             Criminal
                          Filings                                                                                                                                        56              2
                                             Felony                        57              45               51            53                66           62
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      15              15               13            18                17           12              79              1
                               Pending Cases ²                         264                286              280           292             304            344              79              6
                              Weighted Filings ²                       300                291              298           304             314            341              66              4
                                 Terminations                          327                318              321           321             339            329              74              4
                              Trials Completed                             21              21               17            19                24           17              21              3
                                             Criminal
                      From Filing to         Felony                   14.7                14.1             16.3          14.3            15.4           14.3             79              4
   Median              Disposition
                                             Civil ²                   6.5                 6.2              6.2           5.8             6.9            5.6              5              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           33.3                33.5             31.5          32.6            34.9              -              -              -
                              Number (and %)
                               of Civil Cases                          76                  66               60            62              62             70
                              Over 3 Years Old ²                       4.0                 3.1              3.0           3.0             3.1            3.3             11              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.8                 1.4              1.4           1.4             1.5            1.6
                                 Avg. Present for
                                 Jury Selection                       51.3                40.5             53.7          42.0            58.5           51.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           37.2                33.8             41.7          32.2            48.3           36.1

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G             H           I          J         K           L
        Civil              2,939            229            70        805            14               34           190         288           199          52        777          3        278
     Criminal ¹               622               1          360        5             101              60           20            32            2          16         1           2            22

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 20 of 96

                                                                             U.S. District Court — Judicial Caseload Profile
VIRGIN ISLANDS                                                                          12-Month Periods Ending

                                                               Sep 30         Sep 30             Sep 30       Sep 30             Sep 30           Sep 30
                                                                2015           2016               2017         2018               2019             2020                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       330               346              298         266               306                319                  Within
                                 Terminations                       339               281              262         243               271                310             U.S.       Circuit
    Overall
   Caseload                         Pending                        1,196          1,267               1,306       1,322             1,343            1,361
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -3.3              -7.8              7.0        19.9               4.2                               15              2
                                    Number of Judgeships                2               2                 2             2                 2                2
                            Vacant Judgeship Months ²                0.0               0.0              0.0         0.0               0.0                0.0
                                            Total                   165               173              149         133               153                160             92              6
                                            Civil                   109               102               76          93                  84              111             89              6
                                            Criminal
                          Filings                                                                                                                                       75              4
                                            Felony                      44             65               66          35                  65               47
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    12              6                 8             6                 5                3            91              6
                               Pending Cases ²                      598               634              653         661               672                681             18              2
                              Weighted Filings ²                         -               -                -             -                 -                -             -              -
                                 Terminations                       170               141              131         122               136                155             91              6
                              Trials Completed                          20             26               30          34                  39               20             15              2
                                            Criminal
                      From Filing to        Felony                   7.8               8.1              6.5         9.4              13.0               14.3            79              4
   Median              Disposition
                                            Civil ²                 15.8              14.7             18.0        17.3              14.8               14.2            89              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -               -                -             -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                       104               117              132         136               172                162
                              Over 3 Years Old ²                    25.6              27.2             30.8        30.8              36.8               34.5            91              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.3               1.8              1.6         1.2               1.4                1.6
                                 Avg. Present for
                                 Jury Selection                     61.6              60.7             72.4       108.8              52.5               34.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         39.6              28.2             30.9        52.2              27.5               13.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D               E            F         G               H               I          J        K           L
        Civil                 221               -         2        13             -              25           8             44            69               -       39          1            20
     Criminal ¹                93               6         41       14            18               2           4             2                 -            -       1           2            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 21 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
MARYLAND                                                                                   12-Month Periods Ending

                                                                 Sep 30         Sep 30              Sep 30        Sep 30            Sep 30       Sep 30
                                                                  2015           2016                2017          2018              2019         2020                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                        4,961           5,510               4,901         5,078           4,995        4,397                    Within
                                 Terminations                        5,074           4,919               4,901         4,800           4,561        3,942               U.S.       Circuit
    Overall
   Caseload                         Pending                          4,407           4,888               4,878         5,161           5,594        6,069
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -11.4           -20.2               -10.3         -13.4           -12.0                            66              7
                                    Number of Judgeships                  10              10               10            10                10           10
                            Vacant Judgeship Months ²                 12.0               19.9             24.0          12.0            11.3            0.0
                                             Total                    496                551              490           508             500            440              53              5
                                             Civil                    406                442              382           404             397            369              35              3
                                             Criminal
                          Filings                                                                                                                                       63              8
                                             Felony                       74              85               81            80                78           55
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     17              24               27            24                25           15              70              9
                               Pending Cases ²                        441                489              488           516             559            607              25              2
                              Weighted Filings ²                      474                478              446           487             466            385              56              4
                                 Terminations                         507                492              490           480             456            394              62              8
                              Trials Completed                            19              19               16            19                17             9             60              8
                                             Criminal
                      From Filing to         Felony                   12.2               11.7             11.6          12.2            12.5           13.0             69              8
   Median              Disposition
                                             Civil ²                   7.7                7.0              8.5           7.5             7.9            9.0             47              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           25.5               34.1             30.3          32.6            33.2              -              -              -
                              Number (and %)
                               of Civil Cases                         137                148              166           174             437            566
                              Over 3 Years Old ²                      4.2                4.0              4.6           4.4             9.9            11.8             65              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.7              1.5           1.4             1.6            1.5
                                 Avg. Present for
                                 Jury Selection                       47.5               48.9             55.2          43.6            47.0           54.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           26.7               32.1             35.0          27.0            27.5           34.4

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F           G             H           I          J         K           L
        Civil              3,694            360            271   1,052             26               73           227         335           397          91        460          6        396
     Criminal ¹               549           29             169       26            132              74           49            27            4          15         8           4            12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 22 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
NORTH CAROLINA EASTERN                                                                      12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                  2015            2016                2017         2018                2019             2020                      Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        2,814            3,271               2,619        2,792             3,168            3,108                    Within
                                 Terminations                        2,801            2,652               2,687        2,623             3,115            2,590               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,663            3,023               2,939        3,115             3,103            3,618
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         10.4                -5.0             18.7         11.3              -1.9                                31              3
                                   Number of Judgeships                    4                4                 4              4                 4                4
                            Vacant Judgeship Months ²                 12.0                12.0             12.0         12.0              12.0                2.1
                                             Total                     704                818              655          698               792                777               9              1
                                             Civil                     504                608              427          428               461                472              16              1
                                             Criminal
                          Filings                                                                                                                                              6              1
                                             Felony                    156                152              166          204               252                253
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      44              58               62           66                  80               52              22              3
                               Pending Cases ²                         666                756              735          779               776                905              10              1
                              Weighted Filings ²                       606                629              542          626               715                705               7              1
                                 Terminations                          700                663              672          656               779                648              17              2
                              Trials Completed                             38              35               38           38                  39               27               8              2
                                             Criminal
                      From Filing to         Felony                    8.1                 8.8              9.2          9.2               9.7               11.1             51              7
   Median              Disposition
                                             Civil ²                   7.8                 9.1              9.5         10.1               9.4                8.8             43              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           27.3                30.0             35.0         38.4              38.6                  -              -              -
                              Number (and %)
                               of Civil Cases                         304                  44               67           98               259                307
                              Over 3 Years Old ²                      15.8                 2.0              3.2          4.6              13.5               14.2             71              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                 1.3              1.3          1.2               1.3                1.2
                                 Avg. Present for
                                 Jury Selection                       30.1                39.5             31.5         38.1              32.6               43.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           24.9                38.6             18.7         24.3              26.1               35.9

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H               I          J         K           L
        Civil              1,888            234            45        938            18               21           59         205               77             23        160          -        108
     Criminal ¹            1,011            41             349       86             341              86           38             32                -          10         9           7            12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 23 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
NORTH CAROLINA MIDDLE                                                                       12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                  2015            2016                2017         2018                2019             2020                      Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        1,803            2,078               1,783        1,882             2,168            1,827                    Within
                                 Terminations                        2,000            1,897               1,935        1,821             2,089            1,929               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,716            1,825               1,683        1,737             1,801            1,681
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          1.3            -12.1                 2.5         -2.9             -15.7                                79              9
                                    Number of Judgeships                   4                4                 4              4                 4                4
                            Vacant Judgeship Months ²                  2.5                 0.0              0.0          0.0               0.0                0.0
                                             Total                     451                520              446          471               542                457              48              3
                                             Civil                     271                374              287          281               311                291              58              6
                                             Criminal
                          Filings                                                                                                                                             23              3
                                             Felony                    143                109              117          127               152                112
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      37              37               42           63                  79               54              20              2
                               Pending Cases ²                         429                456              421          434               450                420              61              5
                              Weighted Filings ²                       420                411              399          404               449                384              57              5
                                 Terminations                          500                474              484          455               522                482              35              3
                              Trials Completed                             13              14               15           22                  27               16              26              3
                                             Criminal
                      From Filing to         Felony                    6.1                 7.1              6.3          6.5               6.9                7.7             16              2
   Median              Disposition
                                             Civil ²                  11.2                 9.2             10.0          9.7              11.4                9.0             47              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                 -                -                -              -                 -                -              -              -
                              Number (and %)
                               of Civil Cases                         144                 109               83           81               141                 91
                              Over 3 Years Old ²                      12.7                8.0               7.0          6.9              11.7                8.2             49              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                 1.3              1.3          1.3               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                       46.2                52.0             44.7         42.4              41.3               40.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           33.2                47.1             40.3         49.5              27.0               22.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H               I          J         K           L
        Civil              1,162            155            49        522            13                5           47         112               35             24        131          4            65
     Criminal ¹               449           11             115       28             204              26           23             33                -            -        3           -            6

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 24 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
NORTH CAROLINA WESTERN                                                                      12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30              Sep 30           Sep 30
                                                                  2015            2016                2017          2018                2019             2020                      Numerical
                                                                                                                                                                                   Standing
                                    Filings ¹                        2,023            2,251               2,295         2,162             2,056            2,245                    Within
                                 Terminations                        2,312            2,119               2,129         2,258             2,101            2,068               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,595            1,726               1,899         1,786             1,734            1,939
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         11.0                -0.3             -2.2           3.8               9.2                                 7              1
                                    Number of Judgeships                   5                5                 5               5                 5                5
                            Vacant Judgeship Months ²                  0.0                 0.0              1.0          12.0               7.6                0.0
                                             Total                     405                450              459           432               411                449              51              4
                                             Civil                     215                284              258           245               224                251              68              8
                                             Criminal
                          Filings                                                                                                                                              19              2
                                             Felony                    124                113              140           123               115                137
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      66              53               62            65                  72               60              16              1
                               Pending Cases ²                         319                345              380           357               347                388              66              8
                              Weighted Filings ²                       375                377              448           396               361                407              47              3
                                 Terminations                          462                424              426           452               420                414              56              7
                              Trials Completed                             14              12               17            15                  16                 9             60              8
                                             Criminal
                      From Filing to         Felony                   14.8                10.4              9.5           9.4              10.4               10.4             44              5
   Median              Disposition
                                             Civil ²                   8.7                 8.7              8.8           8.7               9.1                8.5             36              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           26.5                17.6             18.2          23.3              21.5                  -              -              -
                              Number (and %)
                               of Civil Cases                          29                  43               45            44               109                 71
                              Over 3 Years Old ²                       3.2                 3.7              3.6           3.8              9.5                 5.9             38              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                 1.5              1.4           1.3               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                       29.5                32.3             33.0          36.2              29.7               36.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           27.8                29.1             32.0          34.9              22.1               33.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H               I          J         K           L
        Civil              1,257            262            49        219            16               18           104         157               64             33        221          -        114
     Criminal ¹               682           20             209       89             212              51           22              55                -            -        5           5            14

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 25 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
SOUTH CAROLINA                                                                             12-Month Periods Ending

                                                                 Sep 30         Sep 30              Sep 30        Sep 30            Sep 30       Sep 30
                                                                  2015           2016                2017          2018              2019         2020                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                        6,218           5,518               4,741         4,853           5,060        5,124                    Within
                                 Terminations                        4,632           4,888               7,483         4,920           5,138        4,236               U.S.       Circuit
    Overall
   Caseload                         Pending                          7,084           7,725               5,013         4,954           4,881        5,780
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -17.6               -7.1              8.1           5.6             1.3                            21              2
                                    Number of Judgeships                  10              10               10            10                10           10
                            Vacant Judgeship Months ²                 22.4               24.0             36.0          25.5            31.0           24.0
                                             Total                    622                552              474           485             506            512              31              2
                                             Civil                    517                432              336           352             371            427              22              2
                                             Criminal
                          Filings                                                                                                                                       62              7
                                             Felony                       80              89              105           100                97           56
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     25              31               33            34                38           29              47              7
                               Pending Cases ²                        708                773              501           495             488            578              31              3
                              Weighted Filings ²                      511                463              422           439             428            413              46              2
                                 Terminations                         463                489              748           492             514            424              52              5
                              Trials Completed                            13              14               13            17                17           10              57              7
                                             Criminal
                      From Filing to         Felony                    9.7               11.1             12.0          12.0            11.8           13.8             76              9
   Median              Disposition
                                             Civil ²                   9.4                8.3             17.4           9.0             9.8           10.1             61              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           27.8               27.2             19.7          24.5            22.9           23.6             12              2
                              Number (and %)
                               of Civil Cases                         325                345              409           416             451            449
                              Over 3 Years Old ²                      5.4                5.3              11.6          11.8            12.4           9.7              56              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.7                1.7              1.5           1.4             1.7            1.6
                                 Avg. Present for
                                 Jury Selection                       57.1               65.3             51.5          52.2            60.4           55.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           22.2               36.3             20.4          44.5            42.6           43.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F           G             H           I          J         K           L
        Civil              4,274            580            799   1,138             17               51           232         394           488          31        336          2        206
     Criminal ¹               559               3          220       85            132              56            3            21            4          11         1           5            18

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 26 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
VIRGINIA EASTERN                                                                           12-Month Periods Ending

                                                                 Sep 30         Sep 30              Sep 30         Sep 30            Sep 30          Sep 30
                                                                  2015           2016                2017           2018              2019            2020                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                        4,942           5,061                4,664         4,923           4,941           4,354                    Within
                                 Terminations                        4,936           4,801                4,712         4,714           4,827           3,896               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,222           3,445                3,424         3,340           3,384           3,843
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -11.9           -14.0                 -6.6         -11.6           -11.9                               65              6
                                    Number of Judgeships                  11              11                11            11                11              11
                            Vacant Judgeship Months ²                  0.0                0.0               0.0          16.0            22.2              17.5
                                             Total                    449                460               424           448             449               396              64              8
                                             Civil                    317                339               301           314             309               300              53              5
                                             Criminal
                          Filings                                                                                                                                           54              6
                                             Felony                       89              79                82            87                99              65
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     43              42                41            46                41              31              43              5
                               Pending Cases ²                        293                313               311           304             308               349              78              9
                              Weighted Filings ²                      424                397               388           415             405               351              64              7
                                 Terminations                         449                436               428           429             439               354              72              9
                              Trials Completed                            20              23                20            23                24              14              36              5
                                             Criminal
                      From Filing to         Felony                    5.3                5.6               5.8           5.4             5.2               7.1              9              1
   Median              Disposition
                                             Civil ²                   5.3                5.2               5.2           5.3             5.9               6.0              9              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           10.0               12.2               9.8          12.4            12.7              11.2              1              1
                              Number (and %)
                               of Civil Cases                          59                110               350           172              84                73
                              Over 3 Years Old ²                       2.5               4.2               14.3          7.2              3.6               2.8              9              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                1.3               1.3           1.2             1.3               1.3
                                 Avg. Present for
                                 Jury Selection                       52.7               33.7              50.5          55.0            52.9              66.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           42.0               38.2              40.0          39.5            38.4              52.4

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F            G             H              I          J         K           L
        Civil              3,297            159            86    1,220              6               34            143         351           258            153        426          3        458
     Criminal ¹               717               4          248       84            124              109           19            65               -          17         3         28             16

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 27 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
VIRGINIA WESTERN                                                                          12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30       Sep 30
                                                                 2015            2016               2017         2018                2019         2020                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       1,661           1,849               1,615        1,659             1,922        1,754                    Within
                                 Terminations                       1,700           1,659               1,739        1,587             1,617        1,742               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,218           1,356               1,250        1,329             1,631        1,638
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         5.6               -5.1              8.6          5.7              -8.7                            50              4
                                    Number of Judgeships                  4               4                 4              4                 4            4
                            Vacant Judgeship Months ²                 2.5                0.0              0.0          9.6              12.0           11.3
                                             Total                    415               462              404          415               481            439              54              6
                                             Civil                    289               356              294          303               343            335              42              4
                                             Criminal
                          Filings                                                                                                                                       43              5
                                             Felony                       88             68               74           67                  99           73
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     38             38               37           45                  39           30              45              6
                               Pending Cases ²                        305               339              313          332               408            410              63              6
                              Weighted Filings ²                      356               352              349          345               401            350              65              8
                                 Terminations                         425               415              435          397               404            436              49              4
                              Trials Completed                            35             39               40           45                  44           31               6              1
                                             Criminal
                      From Filing to         Felony                   8.8               10.5              9.2          9.9               7.5           11.0             50              6
   Median              Disposition
                                             Civil ²                 10.3                9.1              9.1          9.6              11.3           10.9             72              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          17.0               15.5             20.5         21.0              20.0              -              -              -
                              Number (and %)
                               of Civil Cases                         18                 20               20           23                30             31
                              Over 3 Years Old ²                      2.4                2.0              2.2          2.4               2.7            2.7              8              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.7                1.7              1.9          1.4               1.6            1.3
                                 Avg. Present for
                                 Jury Selection                      38.8               45.2             44.4         30.3              38.1           46.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          21.5               25.2             21.8          7.9              13.8           21.2

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F          G               H           I          J         K           L
        Civil              1,341            167            44       684            8               22           40             82          108          11        117          -            58
     Criminal ¹               290               1          99       52             67              25           10             11            1            9        2           -            13

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 28 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
WEST VIRGINIA NORTHERN                                                                    12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015            2016               2017         2018                2019             2020                     Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                       1,304           1,254               1,358        1,456             1,462            1,261                   Within
                                 Terminations                       1,422           1,254               1,243        1,288             1,401            1,266              U.S.       Circuit
    Overall
   Caseload                         Pending                           895               894             1,000        1,163             1,217            1,210
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -3.3               0.6             -7.1        -13.4             -13.7                               75              8
                                    Number of Judgeships                  3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                 0.0                0.0              1.6         12.0               0.3                0.0
                                            Total                     435               418              453          485               487                420             60              7
                                            Civil                     231               255              244          265               294                271             60              7
                                            Criminal
                          Filings                                                                                                                                          28              4
                                            Felony                    139                81              116          117               118                 97
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      65             81               92          103                  75               52             22              3
                               Pending Cases ²                        298               298              333          388               406                403             65              7
                              Weighted Filings ²                      392               310              371          394               415                358             63              6
                                 Terminations                         474               418              414          429               467                422             53              6
                              Trials Completed                            18             12               16           17                  17               12             49              6
                                            Criminal
                      From Filing to        Felony                    7.0                7.1              6.6          7.0               8.0               10.0            39              4
   Median              Disposition
                                            Civil ²                  11.5                9.1             10.8         10.1              12.2                8.6            37              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          17.3                  -                -              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                           7                  8              24           39                22                 24
                              Over 3 Years Old ²                      1.2                1.2              3.5          4.9               2.7                3.1            10              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.7                1.3              1.7          1.7               1.7                1.7
                                 Avg. Present for
                                 Jury Selection                      42.4               42.4             58.0         54.2              53.1               79.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          38.5               22.3             26.7         37.5              26.4               50.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H               I          J        K           L
        Civil                 814           16            26        444             -              27           25             80            64             12        67          -            53
     Criminal ¹               290               1         183       10             36              21           10             18                -            3       2           2            4

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 29 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
WEST VIRGINIA SOUTHERN                                                                     12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30       Sep 30               Sep 30           Sep 30
                                                                  2015            2016               2017         2018                 2019             2020                     Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                        19,179         12,825               8,195         2,484             1,543            1,386                   Within
                                 Terminations                        13,025         17,965            32,789          28,412            42,176            3,751              U.S.       Circuit
    Overall
   Caseload                         Pending                          74,620         69,576            44,840          45,763             5,157            2,773
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -92.8          -89.2               -83.1         -44.2             -10.2                               57              5
                                    Number of Judgeships                   5               5                 5               5                 5                5
                            Vacant Judgeship Months ²                   0.0               0.0              0.0           0.0              10.9                0.5
                                             Total                    3,836          2,565               1,639          497               309                277             83              9
                                             Civil                    3,760          2,477               1,548          386               196                198             80              9
                                             Criminal
                          Filings                                                                                                                                            70              9
                                             Felony                        53             53               52            70                  74               52
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      23             35               39            41                  38               27             51              8
                               Pending Cases ²                       14,924         13,915               8,968         9,153             1,031               555             37              4
                              Weighted Filings ²                      2,694          1,354               1,147          396               266                228             86              9
                                 Terminations                         2,605          3,593               6,558         5,682             8,435               750             10              1
                              Trials Completed                             11             10                 9               8               15               16             26              3
                                             Criminal
                      From Filing to         Felony                     6.4               6.5              6.7           7.1               7.8                8.6            23              3
   Median              Disposition
                                             Civil ²                   16.9              31.3             37.4          51.6              53.9               62.7            94              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            21.8              31.9                -               -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                         5,726         21,378            22,963          31,435             3,563            1,407
                              Over 3 Years Old ²                        7.7           30.8              51.5            69.2              74.4             57.6              93              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2               1.3              1.3           1.3               1.2                1.1
                                 Avg. Present for
                                 Jury Selection                        31.4              76.8             30.1          40.1              45.7               39.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                             1.1              54.1              5.9          19.0              15.2               10.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H               I          J        K           L
        Civil                 991           100            44        352            6               26           55          168             105                4       79          -            52
     Criminal ¹               259               -          104        13            74              18            -              28                -            1       4           2            15

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 30 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
LOUISIANA EASTERN                                                                        12-Month Periods Ending

                                                               Sep 30          Sep 30             Sep 30       Sep 30              Sep 30       Sep 30
                                                                2015            2016               2017         2018                2019         2020                      Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                      5,656          17,040            12,467          17,091           18,087        4,283                    Within
                                 Terminations                      3,947           4,693               4,433         6,777           10,008       17,236               U.S.       Circuit
    Overall
   Caseload                         Pending                        8,165          20,515            28,615          38,976           46,738       32,974
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -24.3          -74.9               -65.6         -74.9            -76.3                            94              9
                                    Number of Judgeships                 12             12               12            12                 12           12
                            Vacant Judgeship Months ²                3.0               13.2             24.0          27.6             16.0            0.0
                                            Total                    471           1,420               1,039         1,424            1,507           357              71              6
                                            Civil                    429           1,386               1,009         1,387            1,470           334              44              5
                                            Criminal
                          Filings                                                                                                                                      93              9
                                            Felony                       36             27               23            28                 28           19
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     6               7                 7           10                 10             5             88              8
                               Pending Cases ²                       680           1,710               2,385         3,248            3,895        2,748                2              1
                              Weighted Filings ²                     403           1,103                809          1,219            1,200           299              76              7
                                 Terminations                        329               391              369           565              834         1,436                2              1
                              Trials Completed                           8              10                 8               7                8            6             77              8
                                            Criminal
                      From Filing to        Felony                   9.4               13.5             17.5          13.5             12.7           13.8             76              9
   Median              Disposition
                                            Civil ²                  9.6                7.8              6.8           7.8             10.3           36.0             93              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         19.4               17.5             19.6          17.5             22.3           14.8              2              1
                              Number (and %)
                               of Civil Cases                      1,052           2,500               2,503         3,984           13,008       11,902
                              Over 3 Years Old ²                    13.8            12.5                 8.9          10.3             28.1         36.6               92              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.7                1.5              1.4           1.5              1.3            1.6
                                 Avg. Present for
                                 Jury Selection                     47.6               76.1             49.2          40.0             51.9           40.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         50.2               67.1             44.5          43.5             50.3           40.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F           G              H           I          J         K           L
        Civil              4,004            38        1,819        304            2               23           85          318            989          27        221          3        175
     Criminal ¹               223               4         63       20             28              73           15              8            2            2        4           3            1

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 31 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
LOUISIANA MIDDLE                                                                         12-Month Periods Ending

                                                               Sep 30          Sep 30             Sep 30       Sep 30             Sep 30           Sep 30
                                                                2015            2016               2017         2018               2019             2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                      1,141           1,112               1,186        2,256            1,152            1,047                    Within
                                 Terminations                      1,031           1,070               1,050        1,160            1,522            1,464               U.S.       Circuit
    Overall
   Caseload                         Pending                        1,201           1,238               1,373        2,463            2,093            1,678
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -8.2              -5.8            -11.7        -53.6             -9.1                                52              5
                                    Number of Judgeships                 3               3                 3              3                3                3
                            Vacant Judgeship Months ²                0.0                0.0              0.0          0.0              0.0                0.0
                                            Total                    380               371              395          752              384                349              73              7
                                            Civil                    292               297              312          671              302                299              54              7
                                            Criminal
                          Filings                                                                                                                                         85              7
                                            Felony                       73             60               69           68                 64               36
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     15             14               14           13                 18               14              74              5
                               Pending Cases ²                       400               413              458          821              698                559              35              6
                              Weighted Filings ²                     370               350              400          870              381                326              71              6
                                 Terminations                        344               357              350          387              507                488              33              5
                              Trials Completed                           39             48               35           38                 39               28               7              1
                                            Criminal
                      From Filing to        Felony                   9.0                9.5             11.5          8.9              9.7               10.5             45              7
   Median              Disposition
                                            Civil ²                 10.5               11.4             11.9          9.9             13.3               24.0             92              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         37.2               34.0             36.4         34.4             28.8                  -              -              -
                              Number (and %)
                               of Civil Cases                        29                 44               43           36               47                 71
                              Over 3 Years Old ²                     3.1                4.5              4.0          1.7              2.6                5.1             27              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.4                1.3              1.3          1.5              1.3                1.1
                                 Avg. Present for
                                 Jury Selection                     30.6               30.8             31.0         39.8             35.1               36.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         44.9               32.5             36.6         29.0             28.7               28.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F          G              H               I          J         K           L
        Civil                 896           24            53       255            7                6           40         119            225                1       113          2            51
     Criminal ¹               109               -         17        7             52              18           1              5                -            4         -          -            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 32 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
LOUISIANA WESTERN                                                                         12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30       Sep 30
                                                                 2015            2016               2017         2018                2019         2020                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       3,587           2,275               2,090        2,223             2,155        2,159                    Within
                                 Terminations                       2,423           4,893               4,275        2,296             2,234        2,034               U.S.       Circuit
    Overall
   Caseload                         Pending                         7,116           4,493               2,289        2,214             2,134        2,569
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -39.8              -5.1              3.3         -2.9               0.2                            24              3
                                    Number of Judgeships                  7               7                 7              7                 7            7
                            Vacant Judgeship Months ²                 6.8               16.0             29.8         50.2              36.0            9.9
                                            Total                     512               325              299          318               308            308              80              9
                                            Civil                     464               270              252          259               245            251              68              9
                                            Criminal
                          Filings                                                                                                                                       72              6
                                            Felony                        35             41               39           50                  52           49
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      13             14                 7              9               11             8             86              7
                               Pending Cases ²                      1,017               642              327          316               305            367              73              7
                              Weighted Filings ²                      392               281              267          299               281            274              81              8
                                 Terminations                         346               699              611          328               319            291              81              9
                              Trials Completed                            11             11                 9              7               10             5             83              9
                                            Criminal
                      From Filing to        Felony                   10.7               10.0             11.5          8.5               8.3            9.4             31              6
   Median              Disposition
                                            Civil ²                  10.6               24.6             30.8         11.4              11.5           11.3             78              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          31.9               30.1             27.0         28.6              39.6              -              -              -
                              Number (and %)
                               of Civil Cases                       1,106           1,336                130          127               118            442
                              Over 3 Years Old ²                     16.1            31.8                6.5          6.9               6.6            20.2             85              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.5                1.7              1.4          1.4               1.2            1.3
                                 Avg. Present for
                                 Jury Selection                      37.3               35.1             41.6         39.3              40.0           30.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          39.2               33.0             29.2         31.8              24.6           33.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H           I          J         K           L
        Civil              1,757            56            73        616            4               72           47         170             428          14        189          1            87
     Criminal ¹               343               5         110       44             97              33           9              22            2            7        3           6            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 33 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
MISSISSIPPI NORTHERN                                                                      12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30        Sep 30              Sep 30        Sep 30
                                                                 2015            2016               2017          2018                2019          2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                         874               953             956           1,027             1,007            953                   Within
                                 Terminations                         979               828             941           1,055              988             948              U.S.       Circuit
    Overall
   Caseload                         Pending                           792               914             892            864               885             890
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         9.0                               -0.3           -7.2              -5.4                             44              4
                                    Number of Judgeships                  3               3                 3               3                 3             3
                            Vacant Judgeship Months ²                 0.0                0.0             0.0            0.0               0.0             0.0
                                             Total                    291               318             319            342               336             318              77              8
                                             Civil                    223               257             233            263               249             279              59              8
                                             Criminal
                          Filings                                                                                                                                         90              8
                                             Felony                       61             49              67             67                  69            23
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     8              11              18             12                  18            15              70              4
                               Pending Cases ²                        264               305             297            288               295             297              87              9
                              Weighted Filings ²                      289               295             299            333               313             264              82              9
                                 Terminations                         326               276             314            352               329             316              77              8
                              Trials Completed                            16             19              20             20                  27            15              32              5
                                             Criminal
                      From Filing to         Felony                   9.5                9.7             9.6            9.2               8.8             9.2             28              4
   Median              Disposition
                                             Civil ²                  9.8                9.2             9.2            8.8               9.0             9.3             55              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          22.4                  -            27.1                -                 -             -              -              -
                              Number (and %)
                               of Civil Cases                              5               9                 6            7               14              18
                              Over 3 Years Old ²                          .9             1.3                .9          1.0               2.1             2.4              6              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.6                1.2             1.4            1.4               1.4             1.1
                                 Avg. Present for
                                 Jury Selection                      36.4               33.0            24.2           30.8              32.0            30.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          42.6               28.2            31.1           39.5              24.1            23.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F           G               H            I          J         K           L
        Civil                 838           235            54       142            3               15            19             91            96            6       142          1            34
     Criminal ¹                70               -          9         7             27               4            5              13            1             2         -          -            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 34 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
MISSISSIPPI SOUTHERN                                                                     12-Month Periods Ending

                                                               Sep 30          Sep 30             Sep 30       Sep 30              Sep 30       Sep 30
                                                                2015            2016               2017         2018                2019         2020                      Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                      2,060           2,195               2,339        2,316             2,786        2,344                    Within
                                 Terminations                      2,277           2,148               2,343        2,225             2,204        2,733               U.S.       Circuit
    Overall
   Caseload                         Pending                        1,930           1,963               1,956        2,037             2,611        2,198
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       13.8                6.8              0.2          1.2             -15.9                            80              8
                                    Number of Judgeships                 6               6                 6              6                 6            6
                            Vacant Judgeship Months ²                0.0                0.0              0.0          6.3              17.0           24.0
                                            Total                    343               366              390          386               464            391              65              5
                                            Civil                    273               296              300          275               335            323              48              6
                                            Criminal
                          Filings                                                                                                                                      65              5
                                            Felony                       51             45               65           92               109             54
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     20             25               25           19                  21           14              74              5
                               Pending Cases ²                       322               327              326          340               435            366              74              8
                              Weighted Filings ²                     336               335              374          392               459            364              62              5
                                 Terminations                        380               358              391          371               367            456              47              7
                              Trials Completed                           16             20               22           21                  25           17              21              4
                                            Criminal
                      From Filing to        Felony                   8.7                9.0              7.8          7.9               7.8            9.2             28              4
   Median              Disposition
                                            Civil ²                 10.3               10.7              9.7          9.0               9.3            7.2             20              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         20.9               22.6             25.0         23.2              23.7           30.3             21              6
                              Number (and %)
                               of Civil Cases                        76                 69               51           47                53             62
                              Over 3 Years Old ²                     4.7                4.1              3.1          3.0               2.7            3.6             16              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.6                1.5              1.5          1.3               1.2            1.2
                                 Avg. Present for
                                 Jury Selection                     35.5               37.3             33.2         35.8              49.0           45.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         37.4               35.6             38.5         35.4              46.3           36.5

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F          G               H           I          J         K           L
        Civil              1,940            80            96       615            5               20           39         227             511            9       248          2            88
     Criminal ¹               322               1         74       37             87              65           14             16            2            1       10           4            11

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 35 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
TEXAS NORTHERN                                                                              12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30            Sep 30        Sep 30
                                                                  2015            2016                2017           2018              2019          2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                         8,115           7,807                7,433          7,804          7,409         8,444                    Within
                                 Terminations                         6,589           6,646                6,618          7,236          7,114        10,352               U.S.       Circuit
    Overall
   Caseload                         Pending                          13,448          14,527            15,297            15,899         16,182        14,319
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                           4.1                8.2              13.6            8.2           14.0                              3              1
                                   Number of Judgeships                    12              12                12             12               12            12
                            Vacant Judgeship Months ²                  21.0               36.9              48.0           41.3           61.4             0.0
                                             Total                     676                651               619            650            617             704              13              3
                                             Civil                     520                491               465            471            439             531              14              1
                                             Criminal
                          Filings                                                                                                                                          16              3
                                             Felony                    129                131               125            144            146             147
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      28              29                29             35               33            26              52              3
                               Pending Cases ²                        1,121           1,211                1,275          1,325          1,349         1,193                7              2
                              Weighted Filings ²                       591                564               539            593            581             642              11              2
                                 Terminations                          549                554               552            603            593             863               7              4
                              Trials Completed                             19              20                19             20               19            14              36              6
                                             Criminal
                      From Filing to         Felony                     7.4                7.6               7.6            7.4            7.2             7.6             12              3
   Median              Disposition
                                             Civil ²                    6.4                6.7               7.1            7.0            6.9            13.3             86              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            22.8               24.3              20.4           28.0           17.6            29.2             20              5
                              Number (and %)
                               of Civil Cases                         2,786           5,113                6,950          8,180          8,845         7,217
                              Over 3 Years Old ²                       23.8            40.2                 51.4           58.6           62.5          60.0               94              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.5                1.6               1.5            1.6            1.4             1.5
                                 Avg. Present for
                                 Jury Selection                        42.5               61.5              56.4           53.5           53.0            57.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            40.8               52.7              44.4           38.6           46.7            44.9

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G            H            I          J         K           L
        Civil              6,375            124            722   2,343              24               184           255          732          503          181        601          -        706
     Criminal ¹            1,760            98             678       177            368              141           51           118            12          36        17         20             44

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 36 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
TEXAS EASTERN                                                                              12-Month Periods Ending

                                                                 Sep 30         Sep 30              Sep 30        Sep 30              Sep 30           Sep 30
                                                                  2015           2016                2017          2018                2019             2020                      Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        5,643           5,870               4,528         3,983             3,994            4,254                    Within
                                 Terminations                        5,454           5,768               5,375         3,950             3,952            3,815               U.S.       Circuit
    Overall
   Caseload                         Pending                          5,662           5,762               4,921         4,971             4,871            5,232
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -24.6           -27.5                -6.1           6.8               6.5                                12              2
                                   Number of Judgeships                   8                8                 8               8                 8                8
                            Vacant Judgeship Months ²                 16.2               32.8             36.0          43.0              24.6                0.0
                                             Total                    705                734              566           498               499                532              24              4
                                             Civil                    592                634              466           382               373                392              28              2
                                             Criminal
                          Filings                                                                                                                                             18              4
                                             Felony                   113                 99               99           115               126                139
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     1                1                 1               1                 1                1             93              9
                               Pending Cases ²                        708                720              615           621               609                654              21              4
                              Weighted Filings ²                     1,125           1,050                776           579               573                605              16              4
                                 Terminations                         682                721              672           494               494                477              37              6
                              Trials Completed                            15              14               13            12                  11               14              36              6
                                             Criminal
                      From Filing to         Felony                   14.2               11.1             12.8          10.1              10.1               12.0             60              8
   Median              Disposition
                                             Civil ²                   7.3                7.1              6.9           9.0               8.6                8.9             44              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           22.9               20.2             23.8          19.1              16.8               18.0              5              2
                              Number (and %)
                               of Civil Cases                         221                215              227           209               247                246
                              Over 3 Years Old ²                      5.3                5.0              6.4           6.0               7.7                7.6              45              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           2.0                2.1              1.7           2.0               1.7                1.8
                                 Avg. Present for
                                 Jury Selection                       41.5               35.7             39.6          50.0              36.2               49.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           36.9               27.2             35.2          36.7              33.3               32.2

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F           G               H               I          J         K           L
        Civil              3,137            132            87    1,167             12               77           101         289             223             441        227          1        380
     Criminal ¹            1,109            28             597       97            165              72           38              28                -          21        10           1            52

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 37 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
TEXAS SOUTHERN                                                                            12-Month Periods Ending

                                                                 Sep 30        Sep 30              Sep 30        Sep 30             Sep 30          Sep 30
                                                                  2015          2016                2017          2018               2019            2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        14,419        14,898            13,776           14,894          18,215          16,372                    Within
                                 Terminations                        14,056        14,277            14,440           14,189          16,658          16,459               U.S.      Circuit
    Overall
   Caseload                         Pending                          12,447        13,123            12,497           13,079          14,675          14,636
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          13.5              9.9             18.8            9.9           -10.1                               56             6
                                   Number of Judgeships                  19              19               19             19                19              19
                            Vacant Judgeship Months ²                  44.6             12.0             24.0           26.1            34.5               8.1
                                             Total                     759              784              725            784             959               862               7             2
                                             Civil                     315              334              302            329             373               335              42             4
                                             Criminal
                          Filings                                                                                                                                           2             2
                                             Felony                    352              364              328            358             491               459
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                    92              86               95             97                95              68              13             2
                               Pending Cases ²                         655              691              658            688             772               770              14             3
                              Weighted Filings ²                       551              569              551            585             703               619              14             3
                                 Terminations                          740              751              760            747             877               866               6             3
                              Trials Completed                           24              27               24             26                23              18              18             3
                                             Criminal
                      From Filing to         Felony                     5.1              5.0              5.2            4.9             4.4               4.2              3             1
   Median              Disposition
                                             Civil ²                    7.1              7.8              7.8            7.6             7.5               8.1             30             3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            21.2             23.1             21.1           18.9            23.9              20.3              9             3
                              Number (and %)
                               of Civil Cases                          372              363              393            370             326               313
                              Over 3 Years Old ²                       7.2              6.7              7.4            6.7             5.6               5.5              31             5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2              1.2              1.2            1.2             1.1               1.1
                                 Avg. Present for
                                 Jury Selection                        47.5             47.6             45.0           44.4            49.9              48.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            39.4             39.8             36.2           37.6            40.8              36.9

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C            D                E            F            G             H              I          J         K          L
        Civil              6,365            171            153   1,470            29               428          449      1,152             896            172        603        10        832
     Criminal ¹            8,720            89             900   6,770            295              220          82             74               -          48        39        145            58

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 38 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
TEXAS WESTERN                                                                               12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30             Sep 30       Sep 30
                                                                  2015            2016                2017           2018               2019         2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        11,159          12,354            11,727            13,826          15,705       13,593                    Within
                                 Terminations                        10,740          11,252            12,021            12,972          15,015       13,672               U.S.       Circuit
    Overall
   Caseload                         Pending                           6,392           7,139                6,592          7,367           7,958        7,829
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          21.8               10.0              15.9           -1.7           -13.4                            74              7
                                   Number of Judgeships                    13              13                13             13                13           13
                            Vacant Judgeship Months ²                   7.5               12.5              24.0           23.4             9.9            0.0
                                             Total                     858                950               902           1,064           1,208        1,046                5              1
                                             Civil                     255                337               274            264             316            350              39              3
                                             Criminal
                          Filings                                                                                                                                           1              1
                                             Felony                    491                495               505            694             771            604
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                  113                118               123            105             121             92               7              1
                               Pending Cases ²                         492                549               507            567             612            602              26              5
                              Weighted Filings ²                       672                747               696            745             839            830               6              1
                                 Terminations                          826                866               925            998            1,155        1,052                4              2
                              Trials Completed                             21              19                20             20                22           20              15              2
                                             Criminal
                      From Filing to         Felony                     5.3                5.5               5.3            4.4             4.4            4.4              4              2
   Median              Disposition
                                             Civil ²                    7.2                6.3               7.7            8.0             7.1            6.4             12              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            17.5               21.1              20.5           18.7            29.0           20.4             10              4
                              Number (and %)
                               of Civil Cases                           70                 67                82             90             145            176
                              Over 3 Years Old ²                        2.8                2.1               2.9            3.3            4.7            4.8              24              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2                1.2               1.2            1.1             1.1            1.1
                                 Avg. Present for
                                 Jury Selection                        60.1               53.1              51.6           62.8            56.2           49.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            47.2               43.0              41.0           40.9            42.8           42.4

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G             H           I          J         K           L
        Civil              4,544            124            114       955            20               160           354          545           425         849        518          1        479
     Criminal ¹            7,849            290            854   5,878              355              243           43             65            4          11        36         53             17

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 39 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
KENTUCKY EASTERN                                                                           12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30       Sep 30            Sep 30           Sep 30
                                                                  2015            2016               2017         2018              2019             2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        1,840           2,122               2,251        2,293           2,235            2,148                    Within
                                 Terminations                        2,153           2,007               2,107        2,096           2,375            1,981               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,827           1,961               2,101        2,300           2,176            2,355
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         16.7                1.2             -4.6         -6.3            -3.9                                40              4
                                    Number of Judgeships               5.5                5.5              5.5          5.5             5.5                5.5
                            Vacant Judgeship Months ²                 12.0               12.0             16.2         14.4             0.0                0.0
                                             Total                     335               386              409          417             406                391              65              6
                                             Civil                     221               274              292          293             243                261              63              6
                                             Criminal
                          Filings                                                                                                                                          33              3
                                             Felony                        77             79               81           87             118                 88
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      37             33               37           37                45               42              28              3
                               Pending Cases ²                         332               357              382          418             396                428              59              7
                              Weighted Filings ²                       294               315              342          331             361                327              70              8
                                 Terminations                          391               365              383          381             432                360              69              8
                              Trials Completed                             15             17               20           17                20               15              32              4
                                             Criminal
                      From Filing to         Felony                   10.1                8.3             10.0          9.9             8.7                9.6             34              2
   Median              Disposition
                                             Civil ²                  10.5                9.8              8.6          8.1            12.0                8.7             41              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                 -               -             24.9         25.3                 -                -              -              -
                              Number (and %)
                               of Civil Cases                         137                126              122          128             124                141
                              Over 3 Years Old ²                      11.4               9.2              8.5          8.1             8.9                9.1              55              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.9                1.8              1.7          1.6             1.5                1.5
                                 Avg. Present for
                                 Jury Selection                       53.2               53.2             49.3         53.4            50.2               50.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           38.6               37.3             33.4         37.8            34.8               37.2

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G             H               I          J         K           L
        Civil              1,433            173            131       466            18              55           55         114           146              12        126          -        137
     Criminal ¹               481               2          234       43             67              59           19           24                -            1        7         13             12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 40 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
KENTUCKY WESTERN                                                                          12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30        Sep 30            Sep 30       Sep 30
                                                                 2015            2016               2017          2018              2019         2020                      Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                       2,084           1,704               1,821         1,831           1,986        1,950                    Within
                                 Terminations                       1,553           1,640               2,884         1,707           1,873        1,942               U.S.       Circuit
    Overall
   Caseload                         Pending                         2,863           2,923               1,877         1,984           2,086        2,092
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -6.4              14.4              7.1           6.5            -1.8                            30              3
                                    Number of Judgeships              4.5                4.5              4.5           4.5             4.5            4.5
                            Vacant Judgeship Months ²                12.0               12.0             12.0           6.3             3.7            0.8
                                             Total                    463               379              405           407             441            433              56              5
                                             Civil                    385               300              317           312             327            357              38              3
                                             Criminal
                          Filings                                                                                                                                      59              7
                                             Felony                       61             62               68            77                90           61
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     17             16               20            17                25           15              70              8
                               Pending Cases ²                        636               650              417           441             464            465              52              6
                              Weighted Filings ²                      387               340              370           374             397            383              58              6
                                 Terminations                         345               364              641           379             416            432              50              2
                              Trials Completed                            14             13               16            16                20           13              43              5
                                             Criminal
                      From Filing to         Felony                  13.3               12.8             12.2          13.5            11.7           13.4             72              8
   Median              Disposition
                                             Civil ²                  8.0                9.2             23.5           9.5             8.6            8.4             35              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          26.1                  -             29.8          45.3            33.2              -              -              -
                              Number (and %)
                               of Civil Cases                         113               555              133           112             118            127
                              Over 3 Years Old ²                      4.6               21.9             9.3           7.6             7.9            8.0              47              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.6                1.4              1.4           1.3             1.2            1.4
                                 Avg. Present for
                                 Jury Selection                      41.4               50.0             46.3          48.7            43.4           62.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          35.1               40.0             39.5          31.3            30.4           35.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F           G             H           I          J         K           L
        Civil              1,608            200            83       329             -              73           112         157           155          12        221          2        264
     Criminal ¹               272           12             86       12             81              22            9            25            4            6        3           -            12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 41 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
MICHIGAN EASTERN                                                                            12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30            Sep 30       Sep 30
                                                                  2015            2016                2017          2018              2019         2020                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        5,949            5,852               5,477         5,449           5,068        4,415                    Within
                                 Terminations                        6,005            5,871               5,594         5,523           5,398        4,254               U.S.       Circuit
    Overall
   Caseload                         Pending                          6,604            6,521               6,363         6,226           5,118        5,309
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -25.8           -24.6               -19.4         -19.0           -12.9                            71              7
                                    Number of Judgeships                   15              15               15            15                15           15
                            Vacant Judgeship Months ²                  0.0                 0.0             11.1          12.0            12.0            2.6
                                             Total                     397                390              365           363             338            294              81              9
                                             Civil                     318                312              285           276             260            241              72              9
                                             Criminal
                          Filings                                                                                                                                        81              9
                                             Felony                        64              61               61            65                59           41
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      15              17               19            22                18           13              76              9
                               Pending Cases ²                         440                435              424           415             341            354              76              9
                              Weighted Filings ²                       364                356              345           331             324            278              80              9
                                 Terminations                          400                391              373           368             360            284              82              9
                              Trials Completed                             13              13               13            11                12             7             73              8
                                             Criminal
                      From Filing to         Felony                   10.7                11.3             10.9           9.9            10.4            9.6             34              2
   Median              Disposition
                                             Civil ²                   8.6                 8.4              9.8           8.6             8.6            9.0             47              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           35.5                28.7             25.9          28.0            29.1           31.0             24              2
                              Number (and %)
                               of Civil Cases                         764                 985              976          1,018            349            340
                              Over 3 Years Old ²                      14.8                19.3             19.5          20.7            9.0            8.5              52              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                 1.3              1.4           1.3             1.3            1.2
                                 Avg. Present for
                                 Jury Selection                       58.8                42.4             47.6          61.8            62.9           42.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           49.9                43.4             47.1          52.1            51.3           40.8

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G             H           I          J         K           L
        Civil              3,611            287            98        832            21               70           235         435           288          93        745        32         475
     Criminal ¹               611               -          138       100            178              95           25            46            1            7        5           6            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 42 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
MICHIGAN WESTERN                                                                          12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30        Sep 30
                                                                 2015            2016               2017         2018                2019          2020                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       2,072           2,423               1,965        2,321             1,985         2,001                    Within
                                 Terminations                       2,237           2,307               2,280        2,037             2,048         1,975               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,604           1,715               1,404        1,686             1,603         1,622
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -3.4          -17.4                 1.8        -13.8               0.8                             22              2
                                    Number of Judgeships                  4               4                 4              4                 4             4
                            Vacant Judgeship Months ²                 0.0                0.0              7.9         12.0              12.0            12.0
                                             Total                    518               606              491          580               496             500              33              2
                                             Civil                    386               467              356          416               354             393              27              2
                                             Criminal
                          Filings                                                                                                                                        47              5
                                             Felony                       89             97               90          111               104              71
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     43             42               46           53                  39            37              36              4
                               Pending Cases ²                        401               429              351          422               401             406              64              8
                              Weighted Filings ²                      427               477              401          517               432             406              48              3
                                 Terminations                         559               577              570          509               512             494              32              1
                              Trials Completed                            16             22               17           19                  19            12              49              6
                                             Criminal
                      From Filing to         Felony                   7.6                6.6              7.2          6.6               6.9             7.7             16              1
   Median              Disposition
                                             Civil ²                  9.2                8.9              8.5          7.4               7.8             7.4             23              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          27.8               36.6             37.0         33.1              27.7               -              -              -
                              Number (and %)
                               of Civil Cases                         60                 71               54           42                39              72
                              Over 3 Years Old ²                      4.3                4.9              4.6          3.0               3.0             5.2             30              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                1.5              1.2          1.4               1.3             1.2
                                 Avg. Present for
                                 Jury Selection                      40.1               30.6             33.1         35.6              41.0            44.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          34.6               31.7             35.6         35.7              43.7            44.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F          G               H            I          J         K           L
        Civil              1,570            201            44       634            2               32           89         103               53          35        239          -        138
     Criminal ¹               283               1          96       35             71              25           14             14            2             4       10           4            7

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 43 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
OHIO NORTHERN                                                                               12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30            Sep 30       Sep 30
                                                                  2015            2016                2017           2018              2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        6,032            4,832                4,248         5,856           5,812        5,068                    Within
                                 Terminations                        9,170            7,024                5,676         4,395           5,283        4,571               U.S.       Circuit
    Overall
   Caseload                         Pending                          8,640            6,440                5,006         6,340           6,849        7,342
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -16.0                4.9              19.3         -13.5           -12.8                            70              6
                                   Number of Judgeships                    11              11                11            11                11           11
                            Vacant Judgeship Months ²                  0.0                 0.0               8.9          12.0            11.3           20.8
                                             Total                     548                439               386           532             528            461              47              3
                                             Civil                     447                339               278           397             379            331              45              5
                                             Criminal
                          Filings                                                                                                                                         30              2
                                             Felony                        64              55                58            87                96           93
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      38              45                50            48                53           37              36              4
                               Pending Cases ²                         785                585               455           576             623            667              20              2
                              Weighted Filings ²                       355                329               317           385             441            401              52              4
                                 Terminations                          834                639               516           400             480            416              55              4
                              Trials Completed                             10              11                12            12                12             9             60              7
                                             Criminal
                      From Filing to         Felony                    8.5                 7.8               9.2           7.7             8.6            9.9             38              4
   Median              Disposition
                                             Civil ²                  27.6                15.7              14.1           9.3             9.9           10.3             63              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           33.0                20.9              26.0          22.3            21.3              -              -              -
                              Number (and %)
                               of Civil Cases                        3,084            1,816                1,167         1,235            988            384
                              Over 3 Years Old ²                      38.3             31.0                 26.8          22.6            16.8           6.2              42              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.6                 1.6               1.5           1.5             1.5            1.4
                                 Avg. Present for
                                 Jury Selection                       39.9                37.7              40.8          52.9            45.2           52.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           35.3                37.6              35.5          45.0            39.4           34.5

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J         K           L
        Civil              3,636            608            312       584            14               23            337         306           406         110        380          3        553
     Criminal ¹            1,019            17             456       53             255              104           29            49            1            9        6           6            34

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 44 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
OHIO SOUTHERN                                                                               12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015            2016                2017          2018                2019         2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        6,100            3,680               2,922         3,666             7,316        8,550                    Within
                                 Terminations                        3,629            3,447               2,792         3,141             6,756        3,189               U.S.       Circuit
    Overall
   Caseload                         Pending                          6,590            6,810               6,925         7,673             8,259       13,584
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         40.2            132.3               192.6         133.2              16.9                             2              1
                                    Number of Judgeships                   8                8                 8               8                 8            8
                            Vacant Judgeship Months ²                  0.0                 5.0             15.0          28.0              39.7           16.7
                                             Total                     763                460              365           458               915         1,069                4              1
                                             Civil                     656                359              260           338               799            977               4              1
                                             Criminal
                          Filings                                                                                                                                          47              5
                                             Felony                        77              70               78            93                  88           71
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      30              31               28            27                  28           21              59              6
                               Pending Cases ²                         824                851              866           959              1,032        1,698                5              1
                              Weighted Filings ²                       420                393              346           427               745            841               5              1
                                 Terminations                          454                431              349           393               845            399              60              5
                              Trials Completed                             22              24               23            29                  35           26               9              1
                                             Criminal
                      From Filing to         Felony                    7.5                 8.4              9.2           8.6              11.0           11.8             58              5
   Median              Disposition
                                             Civil ²                   9.0                 8.8              9.8           9.3              41.6            9.7             58              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           29.5                33.3             28.2          33.8              33.4           32.4             26              3
                              Number (and %)
                               of Civil Cases                          157                192             1,047         3,725              426            588
                              Over 3 Years Old ²                       2.7                3.1              17.1          55.6              6.0            4.7              23              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                 1.4              1.3           1.5               1.4            1.4
                                 Avg. Present for
                                 Jury Selection                       49.7                66.6             54.6          61.9              56.6           54.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           39.1                31.8             42.8          49.9              40.2           55.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              7,816            509        5,219         383            15               96           302         283             172          55        512          3        267
     Criminal ¹               566               3          220       26             142              57           20              41            1          23         7           5            21

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 45 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
TENNESSEE EASTERN                                                                           12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30              Sep 30           Sep 30
                                                                  2015            2016                2017          2018                2019             2020                      Numerical
                                                                                                                                                                                   Standing
                                    Filings ¹                        2,263            2,526               2,091         2,109             2,351            1,934                    Within
                                 Terminations                        2,273            2,320               2,548         2,067             2,279            1,887               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,550            2,772               2,326         2,368             2,436            2,473
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -14.5           -23.4                -7.5          -8.3             -17.7                                82              8
                                    Number of Judgeships                   5                5                 5               5                 5                5
                            Vacant Judgeship Months ²                 11.0                 2.2              0.0           3.0               9.5                7.3
                                             Total                     453                505              418           422               470                387              68              7
                                             Civil                     268                340              255           230               231                251              68              8
                                             Criminal
                          Filings                                                                                                                                              21              1
                                             Felony                    158                131              132           166               211                120
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      26              34               32            26                  28               16              69              7
                               Pending Cases ²                         510                554              465           474               487                495              49              5
                              Weighted Filings ²                       476                455              417           443               524                414              45              2
                                 Terminations                          455                464              510           413               456                377              67              7
                              Trials Completed                             11              11               14                9               12                 4             91              9
                                             Criminal
                      From Filing to         Felony                   10.3                10.8             10.6           9.4              10.1               12.3             61              6
   Median              Disposition
                                             Civil ²                  12.8                11.8             13.6          11.5              12.1               10.0             60              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           35.3                23.7             25.7          28.5              25.3                  -              -              -
                              Number (and %)
                               of Civil Cases                          75                  61               43            54                60                 64
                              Over 3 Years Old ²                       4.5                 3.0              2.7           3.7               4.6                4.5             20              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.8                 1.7              1.6           1.6               1.7                1.6
                                 Avg. Present for
                                 Jury Selection                       51.0                38.0             37.0          25.2              35.3               55.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           48.8                32.8             29.2          36.6              33.5               42.5

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H               I          J         K           L
        Civil              1,257            108            96        280             4               16           103         126             151              23        249          -        101
     Criminal ¹               599               2          301        9             171              23           10              36                -          11         9           5            22

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 46 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
TENNESSEE MIDDLE                                                                         12-Month Periods Ending

                                                               Sep 30          Sep 30             Sep 30        Sep 30             Sep 30           Sep 30
                                                                2015            2016               2017          2018               2019             2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                      2,183           3,659               2,813         2,173            2,182            1,765                    Within
                                 Terminations                      2,325           3,606               3,014         2,132            2,262            1,702               U.S.       Circuit
    Overall
   Caseload                         Pending                        2,090           2,063               1,988         2,002            1,915            1,982
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -19.1          -51.8               -37.3         -18.8            -19.1                                83              9
                                    Number of Judgeships                 4               4                 4               4                4                4
                            Vacant Judgeship Months ²                9.9                6.3             15.4          15.3              0.3                0.0
                                            Total                    546               915              703           543              546                441              52              4
                                            Civil                    445               806              587           377              389                346              40              4
                                            Criminal
                          Filings                                                                                                                                          72              8
                                            Felony                       56             55               69            98                 90               49
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     45             54               47            69                 67               46              25              2
                               Pending Cases ²                       523               516              497           501              479                496              48              4
                              Weighted Filings ²                     467               688              609           484              483                401              52              4
                                 Terminations                        581               902              754           533              566                426              51              3
                              Trials Completed                           24             30               24            24                 28               16              26              3
                                            Criminal
                      From Filing to        Felony                  19.4               19.8             14.7          14.0             13.3               16.6             87              9
   Median              Disposition
                                            Civil ²                 11.6               12.4             10.6          11.7             10.7               10.3             63              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         33.2               30.9             26.9               -           30.3               27.1             17              1
                              Number (and %)
                               of Civil Cases                        94                 91               51            43               51                 84
                              Over 3 Years Old ²                     5.8                5.6              3.3           2.9              3.8                5.7             34              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.6                1.3              1.3           1.3              1.2                1.2
                                 Avg. Present for
                                 Jury Selection                     32.8               38.8             40.7          42.3             58.4               83.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         18.9               31.3             32.9          15.7             38.3               60.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F           G              H               I          J         K           L
        Civil              1,384            57            61       348            18              23           128         147            158              29        315          3            97
     Criminal ¹               196               5         52        9             90              15           10              6                -            2        5           -            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 47 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
TENNESSEE WESTERN                                                                         12-Month Periods Ending

                                                               Sep 30          Sep 30              Sep 30       Sep 30             Sep 30       Sep 30
                                                                2015            2016                2017         2018               2019         2020                      Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                      2,118            2,070               2,147        2,248            2,158        1,906                    Within
                                 Terminations                      2,097            2,050               2,064        2,121            2,304        1,932               U.S.       Circuit
    Overall
   Caseload                         Pending                        2,577            2,594               2,711        2,840            2,705        2,704
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -10.0               -7.9            -11.2        -15.2            -11.7                            62              5
                                    Number of Judgeships                 5                5                 5              5                5            5
                            Vacant Judgeship Months ²                3.0                12.0             18.4         15.3              0.3            0.0
                                            Total                    424                414              429          450              432            381              69              8
                                            Civil                    260                263              245          233              238            255              64              7
                                            Criminal
                          Filings                                                                                                                                      43              4
                                            Felony                   110                 90              113          142              125             73
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     54              61               72           75                 69           53              21              1
                               Pending Cases ²                       515                519              542          568              541            541              40              3
                              Weighted Filings ²                     379                334              376          407              394            329              69              7
                                 Terminations                        419                410              413          424              461            386              65              6
                              Trials Completed                           38              28               28           32                 28           25              10              2
                                            Criminal
                      From Filing to        Felony                   9.7                 9.7              9.2          8.9             11.0           12.9             67              7
   Median              Disposition
                                            Civil ²                  9.5                10.2              9.5          8.7              9.7            8.7             41              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         18.9                24.8                -         20.1             22.1              -              -              -
                              Number (and %)
                               of Civil Cases                        135                161              155          156              176            154
                              Over 3 Years Old ²                     8.2                9.3              9.2          9.8              12.0           10.3             59              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.6                 1.3              1.5          1.4              1.4            1.3
                                 Avg. Present for
                                 Jury Selection                     44.0                45.1             54.7         53.2             25.2           70.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         52.0                38.1             57.2         47.4             47.9           57.8

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D                E            F          G              H           I          J         K           L
        Civil              1,275            98            64       396            12               30           79         130            135          21        226          2            82
     Criminal ¹               361               2         93       11             170              29           22             7            3            5       13           2            4

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 48 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
ILLINOIS NORTHERN                                                                           12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30               Sep 30          Sep 30
                                                                  2015            2016                2017           2018                 2019            2020                    Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        13,013          13,981            10,822            10,547            10,135           9,479                  Within
                                 Terminations                        11,204          10,669            11,535            11,023            10,515          10,122             U.S.      Circuit
    Overall
   Caseload                         Pending                          14,612          17,907            17,237            16,764            16,387          15,698
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -27.2           -32.2                -12.4          -10.1              -6.5                             45             5
                                    Number of Judgeships                   22              22                22             22                  22              22
                            Vacant Judgeship Months ²                   1.0                0.0              18.3           35.9              48.0              28.4
                                             Total                     592                636               492            479               461               431            57             7
                                             Civil                     548                598               453            435               408               387            29             5
                                             Criminal
                          Filings                                                                                                                                             87             7
                                             Felony                        33              28                32             36                  42              34
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      10               9                 6                 9               10                9           85             6
                               Pending Cases ²                         664                814               784            762               745               714            17             3
                              Weighted Filings ²                       436                429               445            452               432               415            43             5
                                 Terminations                          509                485               524            501               478               460            44             5
                              Trials Completed                             12              12                11             10                  10                5           83             6
                                             Criminal
                      From Filing to         Felony                    20.1               19.3              19.8           17.6              16.8              18.1           89             7
   Median              Disposition
                                             Civil ²                    7.2                7.3               8.5            7.6               7.4              10.6           69             5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            34.9               39.4              36.8           37.8              36.7              39.3           34             1
                              Number (and %)
                               of Civil Cases                         1,341           1,327                1,613          3,389             5,404           4,378
                              Over 3 Years Old ²                       10.5             8.2                 10.5           22.8              38.0            32.7             89             7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.6                1.3               1.3            1.3               1.3               1.3
                                 Avg. Present for
                                 Jury Selection                        44.7               49.6              47.0           48.2              48.6              51.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            39.1               41.5              37.8           37.7              42.0              45.1

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G               H              I          J       K          L
        Civil              8,520            574            408   1,307              17               52            698          904             705            834    1,239       114    1,668
     Criminal ¹               753           26             188        37            241              103           60               19               -          24        -        15            40

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 49 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
ILLINOIS CENTRAL                                                                           12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30       Sep 30              Sep 30           Sep 30
                                                                  2015            2016               2017         2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                        1,799           1,971               2,034        2,014             1,765            1,954                    Within
                                 Terminations                        1,863           1,993               2,013        2,006             1,797            1,654               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,954           1,923               1,944        1,952             1,912            2,211
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          8.6               -0.9             -3.9         -3.0              10.7                                 5              1
                                    Number of Judgeships                   4               4                 4              4                 4                4
                            Vacant Judgeship Months ²                  0.0                0.0              0.0          0.0               0.0                0.0
                                             Total                     450               493              509          504               441                489              38              5
                                             Civil                     351               391              393          376               335                364              36              6
                                             Criminal
                          Filings                                                                                                                                            36              2
                                             Felony                        63             61               71           76                  69               83
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      36             41               45           52                  37               43              27              1
                               Pending Cases ²                         489               481              486          488               478                553              38              6
                              Weighted Filings ²                       371               383              408          419               360                402              51              6
                                 Terminations                          466               498              503          502               449                414              56              7
                              Trials Completed                             32             33               30           29                  29               23              11              1
                                             Criminal
                      From Filing to         Felony                   11.8               11.1             11.2         10.7              12.6               13.9             78              5
   Median              Disposition
                                             Civil ²                  10.5               10.7              9.5          9.1              10.1               10.4             65              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           34.9               37.0             34.0         44.0              38.2                  -              -              -
                              Number (and %)
                               of Civil Cases                          89                 96               90           80                81                114
                              Over 3 Years Old ²                       5.5                5.9              5.5          5.1               5.4               6.6              43              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.2                1.1              1.2          1.4               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                       29.7               30.8             31.0         30.2              23.9               51.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           32.0               33.8             33.7         37.9              39.7               45.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H               I          J         K           L
        Civil              1,454            147            57        778            3               12           63             64            55             16        182          1            76
     Criminal ¹               328               5          105       10             79              18           8              88                -            -        3           5            7

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 50 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
ILLINOIS SOUTHERN                                                                          12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30       Sep 30              Sep 30           Sep 30
                                                                  2015            2016               2017         2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                        2,072           1,877               1,826        2,704             2,061            1,866                    Within
                                 Terminations                        9,166           2,856               2,630        2,417             2,411            2,015               U.S.       Circuit
    Overall
   Caseload                         Pending                          4,275           3,305               2,496        2,784             2,436            2,275
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -9.9              -0.6              2.2        -31.0              -9.5                                54              6
                                    Number of Judgeships                   4               4                 4              4                 4                4
                            Vacant Judgeship Months ²                  0.0                0.0              0.0          0.0              14.7               24.0
                                             Total                     518               469              457          676               515                467              46              6
                                             Civil                     384               361              340          533               381                345              41              7
                                             Criminal
                          Filings                                                                                                                                            38              3
                                             Felony                        94             60               71           76                  83               81
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      41             48               46           68                  52               41              29              2
                               Pending Cases ²                       1,069               826              624          696               609                569              32              5
                              Weighted Filings ²                       422               357              353          551               417                376              60              7
                                 Terminations                        2,292               714              658          604               603                504              28              4
                              Trials Completed                             18             20               14           13                  20               13              43              4
                                             Criminal
                      From Filing to         Felony                   10.0                9.9             10.6          9.5               9.0               10.6             47              2
   Median              Disposition
                                             Civil ²                  32.0               29.7             36.3         16.6               8.3               13.3             86              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           32.4               37.3             39.1         36.4              38.6                  -              -              -
                              Number (and %)
                               of Civil Cases                        1,555           1,196                607          235               284                219
                              Over 3 Years Old ²                      39.6            39.3                27.3         9.4               13.5               11.7             64              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.5              1.2          1.2               1.4                1.2
                                 Avg. Present for
                                 Jury Selection                       25.5               28.8             11.2         29.6              23.8               27.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            9.3               11.4             14.4         28.1              18.9               10.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H               I          J         K           L
        Civil              1,378            131            115       657            7               43           49             84          125                4       106          2            55
     Criminal ¹               324               6          111       14             76              19           11             69                -            4        5           -            9

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 51 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
INDIANA NORTHERN                                                                           12-Month Periods Ending

                                                                Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015            2016                2017         2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       2,093            2,415               2,578        2,602             2,738            2,655                    Within
                                 Terminations                       2,390            3,159               2,611        2,608             2,688            2,729               U.S.       Circuit
    Overall
   Caseload                         Pending                         3,743            3,011               2,990        2,988             3,044            2,964
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        26.9                 9.9              3.0          2.0              -3.0                                36              4
                                    Number of Judgeships                  5                5                 5              5                 5                5
                            Vacant Judgeship Months ²                 0.0                 8.6             12.0         24.0              15.5                0.0
                                             Total                    419                483              516          520               548                531              25              3
                                             Civil                    333                390              425          410               457                441              19              3
                                             Criminal
                          Filings                                                                                                                                            40              5
                                             Felony                       66              74               71           92                  76               75
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     19              19               19           18                  15               15              70              5
                               Pending Cases ²                        749                602              598          598               609                593              28              4
                              Weighted Filings ²                      375                423              440          464               475                459              31              3
                                 Terminations                         478                632              522          522               538                546              25              3
                              Trials Completed                            18              18               14           15                  14               14              36              3
                                             Criminal
                      From Filing to         Felony                  11.2                11.0             11.5         11.8              11.8               13.7             74              4
   Median              Disposition
                                             Civil ²                 14.3                21.3             13.9         12.9              13.8               11.8             82              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          44.1                44.7                -         38.8                   -                -              -              -
                              Number (and %)
                               of Civil Cases                         100                178              274          211               161                136
                              Over 3 Years Old ²                      3.0                7.1              11.3         8.9               6.7                5.9              38              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                 1.3              1.3          1.3               1.2                1.1
                                 Avg. Present for
                                 Jury Selection                       5.9                28.4             36.7         30.0              33.9               41.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          29.7                21.0             33.5         29.0              29.0               36.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D                E            F          G               H               I          J         K           L
        Civil              2,203            364            45       897             9               23           66         160             191              28        335          -            85
     Criminal ¹               375               2          97        6             187              31           12             21                -            3        6           -            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 52 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
INDIANA SOUTHERN                                                                           12-Month Periods Ending

                                                                 Sep 30         Sep 30              Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015           2016                2017          2018                2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        3,311           4,629               6,010         6,039             6,966        5,489                    Within
                                 Terminations                        3,372           3,354               3,892         4,144             4,944        4,212               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,827           4,093               6,210         8,101            10,127       11,385
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         65.8               18.6             -8.7          -9.1             -21.2                            85              7
                                    Number of Judgeships                  5                5                 5               5                 5            5
                            Vacant Judgeship Months ²                 12.0               12.0             12.0          13.8              12.3            0.0
                                             Total                    662                926             1,202         1,208             1,393        1,098                3              1
                                             Civil                    575                827             1,101         1,075             1,266           996               3              1
                                             Criminal
                          Filings                                                                                                                                         27              1
                                             Felony                       80              92               93           125               124             99
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     7                7                 8               8                 4            3             91              7
                               Pending Cases ²                        565                819             1,242         1,620             2,025        2,277                4              1
                              Weighted Filings ²                      601                721              983          1,009             1,148           880               3              1
                                 Terminations                         674                671              778           829               989            842               8              1
                              Trials Completed                            19              19               16            18                  18             9             60              5
                                             Criminal
                      From Filing to         Felony                   13.8               12.4             13.4          12.0              12.2           15.2             83              6
   Median              Disposition
                                             Civil ²                   8.6                8.4              8.0           8.1               8.2            7.3             22              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           32.4               27.5             24.5          25.9              36.0           39.6             35              2
                              Number (and %)
                               of Civil Cases                          34                 43               54           160               883         2,429
                              Over 3 Years Old ²                       1.4                1.2              1.0          2.2               9.5          22.8               86              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.8              1.5           1.4               1.3            1.3
                                 Avg. Present for
                                 Jury Selection                       40.9               37.8             41.5          34.9              40.6           31.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           42.2               33.3             39.0          40.8              31.7           30.9

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F           G               H           I          J         K           L
        Civil              4,981            323        1,444     1,404             29               20           147         181             326          33        593          2        479
     Criminal ¹               493               9          167        8            193              30            9              51            2            2        9           4            9

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 53 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
WISCONSIN EASTERN                                                                          12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30        Sep 30              Sep 30           Sep 30
                                                                  2015            2016               2017          2018                2019             2020                      Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        2,213           2,249               2,324         2,672             2,531            2,587                    Within
                                 Terminations                        2,034           2,217               2,228         2,428             2,482            2,290               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,865           1,906               1,991         2,222             2,260            2,558
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         16.9               15.0             11.3          -3.2               2.2                                17              3
                                    Number of Judgeships                   5               5                 5               5                 5                5
                            Vacant Judgeship Months ²                  1.6                7.8             12.0          12.0              12.0               20.3
                                             Total                     443               450              465           534               506                517              30              4
                                             Civil                     326               350              362           410               400                413              23              4
                                             Criminal
                          Filings                                                                                                                                             43              6
                                             Felony                        77             57               61            68                  60               73
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      40             43               41            56                  46               31              43              4
                               Pending Cases ²                         373               381              398           444               452                512              45              7
                              Weighted Filings ²                       370               359              378           431               398                420              38              4
                                 Terminations                          407               443              446           486               496                458              46              6
                              Trials Completed                             11              8               10                7                 6                5             83              6
                                             Criminal
                      From Filing to         Felony                    8.7               10.0             12.1          10.6              10.3               11.7             57              3
   Median              Disposition
                                             Civil ²                   6.4                6.9              6.4           5.6               6.9                7.1             18              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           30.9               27.6             33.7          25.5              24.5                  -              -              -
                              Number (and %)
                               of Civil Cases                          53                 71               85            93               104                114
                              Over 3 Years Old ²                       3.9                5.0              5.6           5.4              5.9                5.8              36              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.7                1.4              1.8           1.6               1.5                1.7
                                 Avg. Present for
                                 Jury Selection                       33.7               31.9             34.4          42.6              35.3               42.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           37.2               36.0             27.4          36.8              30.4               39.4

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H               I          J         K           L
        Civil              2,067            288            64        734            14              16           189         120               63             27        224          1        327
     Criminal ¹               367               2          162       21             90              24           18              25                -            5        2         10             8

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 54 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
WISCONSIN WESTERN                                                                         12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30        Sep 30
                                                                 2015            2016               2017         2018                2019          2020                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       1,121           1,084               1,166        1,295             1,383         1,427                    Within
                                 Terminations                       1,053           1,073               1,011        1,148             1,318         1,328               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,027           1,038               1,193        1,341             1,410         1,510
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        27.3               31.6             22.4         10.2               3.2                             16              2
                                    Number of Judgeships                  2               2                 2              2                 2             2
                            Vacant Judgeship Months ²                 0.0                0.0              0.0          0.0               0.0             0.0
                                             Total                    561               542              583          648               692             714              10              2
                                             Civil                    456               446              485          524               559             596               8              2
                                             Criminal
                          Filings                                                                                                                                        39              4
                                             Felony                       71             71               66           89               101              79
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     34             26               33           35                  33            39              32              3
                               Pending Cases ²                        514               519              597          671               705             755              15              2
                              Weighted Filings ²                      475               443              505          548               593             582              20              2
                                 Terminations                         527               537              506          574               659             664              13              2
                              Trials Completed                            24             21               19           19                  27            15              32              2
                                             Criminal
                      From Filing to         Felony                   6.4                7.0              8.3          7.4               7.3             7.6             12              1
   Median              Disposition
                                             Civil ²                  7.6                7.1              6.7          7.7               7.8             7.4             23              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          22.3               20.7             23.0         20.5              24.1               -              -              -
                              Number (and %)
                               of Civil Cases                         14                 16               30           49                35              60
                              Over 3 Years Old ²                      1.7                2.0              3.1          4.5               3.0             4.8             24              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.3              1.2          1.2               1.2             1.1
                                 Avg. Present for
                                 Jury Selection                      26.7               22.7             30.9         22.5              14.1            30.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          22.6               14.2             10.6          9.4              12.5            11.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F          G               H            I          J         K           L
        Civil              1,192            198            31       379            6                9           71             66            49          49        152          1        181
     Criminal ¹               157               1          42       22             44              18           7              14            1             4        1           2            1

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 55 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
ARKANSAS EASTERN                                                                           12-Month Periods Ending

                                                                 Sep 30         Sep 30              Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015           2016                2017          2018                2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        2,582           2,454               2,466         2,658             2,723        2,877                    Within
                                 Terminations                        2,572           2,418               2,499         2,422             2,449        2,343               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,216           2,250               2,199         2,427             2,697        3,207
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         11.4               17.2             16.7           8.2               5.7                            13              1
                                    Number of Judgeships                  5                5                 5               5                 5            5
                            Vacant Judgeship Months ²                  0.0                0.0              0.0           6.0              12.0            1.2
                                             Total                    516                491              493           532               545            575              21              1
                                             Civil                    394                405              380           379               393            438              20              1
                                             Criminal
                          Filings                                                                                                                                         22              8
                                             Felony                       99              68               93           130               137            119
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     23              17               20            22                  15           18              63              9
                               Pending Cases ²                        443                450              440           485               539            641              22              1
                              Weighted Filings ²                      455                407              427           480               501            496              23              1
                                 Terminations                         514                484              500           484               490            469              42              6
                              Trials Completed                            22              25               19            16                  17           14              36              7
                                             Criminal
                      From Filing to         Felony                   17.3               17.4             20.0          15.8              16.8           19.0             91           10
   Median              Disposition
                                             Civil ²                  10.5                9.4             10.5           9.7              10.5           10.9             72              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           17.3               27.2             24.7          25.2              24.6           24.3             14              2
                              Number (and %)
                               of Civil Cases                          25                 30               27            29                31             42
                              Over 3 Years Old ²                       1.7                1.9              1.8           2.0               2.0            2.2              3              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           2.1                1.6              1.7           1.6               1.3            1.4
                                 Avg. Present for
                                 Jury Selection                       45.8               43.0             47.1          42.4              44.0           48.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           42.4               40.3             46.3          43.6              43.1           37.4

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F           G               H           I          J         K           L
        Civil              2,191            201            142   1,197              5               12           160         113             106            8       199          -            48
     Criminal ¹               597           12             181       30            253              29            4              34            6          15         6           3            24

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 56 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
ARKANSAS WESTERN                                                                           12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30       Sep 30              Sep 30           Sep 30
                                                                  2015            2016               2017         2018                2019             2020                     Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                        1,431           1,384               1,262        1,323             1,276            1,168                   Within
                                 Terminations                        1,466           1,336               1,528        1,380             1,393            1,149              U.S.       Circuit
    Overall
   Caseload                         Pending                          1,472           1,509               1,240        1,182             1,072            1,082
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -18.4          -15.6                -7.4        -11.7              -8.5                               49              5
                                    Number of Judgeships                   3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                  0.0                0.0              0.0          0.0               0.0                0.0
                                             Total                     477               461              421          441               425                389             67           10
                                             Civil                     367               371              320          339               296                293             56              5
                                             Criminal
                          Filings                                                                                                                                           35              9
                                             Felony                        90             78               85           82               107                 85
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      20             12               15           20                  22               11             82           10
                               Pending Cases ²                         491               503              413          394               357                361             75              8
                              Weighted Filings ²                       383               364              352          355               376                341             66           10
                                 Terminations                          489               445              509          460               464                383             66              9
                              Trials Completed                             14             12               16           11                  10                 4            91           10
                                             Criminal
                      From Filing to         Felony                    8.3                7.8              9.7         10.1               8.3                8.3            20              1
   Median              Disposition
                                             Civil ²                  11.9               11.8             11.8         11.1              11.2               10.5            68              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           29.9                  -             20.1         16.4              16.0                  -             -              -
                              Number (and %)
                               of Civil Cases                          24                 28               18           17                16                 15
                              Over 3 Years Old ²                       2.2                2.4              2.1          2.1               2.4                2.2             3              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.2                1.2              1.3          1.3               1.3                1.2
                                 Avg. Present for
                                 Jury Selection                       42.5               48.2             38.3         48.9              51.4               50.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           34.7               36.6             43.5         48.4              43.8               34.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H               I          J        K           L
        Civil                 880           228            42        291             -               7           74             82            64             11        52          -            29
     Criminal ¹               254               -          115       19             55              15           3              28                -            8        -          3            8

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 57 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
IOWA NORTHERN                                                                             12-Month Periods Ending

                                                                Sep 30         Sep 30              Sep 30       Sep 30              Sep 30        Sep 30
                                                                 2015           2016                2017         2018                2019          2020                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       1,222           1,510               1,187        1,173             1,105            998                   Within
                                 Terminations                       1,170           1,332               1,338        1,117             1,050         1,041               U.S.       Circuit
    Overall
   Caseload                         Pending                           651               832              669          716               787             744
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -18.3          -33.9               -15.9        -14.9              -9.7                             55              7
                                    Number of Judgeships                  2               2                 2              2                 2             2
                            Vacant Judgeship Months ²                 3.9                4.4             12.0         23.1               0.0             0.0
                                            Total                     611               755              594          587               553             499              34              3
                                            Civil                     308               432              235          251               212             215              76              7
                                            Criminal
                          Filings                                                                                                                                         9              3
                                            Felony                    196               190              219          213               219             179
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                  107               134              140          123               122             106               4              2
                               Pending Cases ²                        326               416              335          358               394             372              71              7
                              Weighted Filings ²                      519               553              463          482               480             426              37              5
                                 Terminations                         585               666              669          559               525             521              27              2
                              Trials Completed                        114                81               82           79                  83            51               2              1
                                            Criminal
                      From Filing to        Felony                    6.2                6.0              7.0          6.8               8.3             9.0             27              2
   Median              Disposition
                                            Civil ²                   4.7                3.9              9.5          6.2               9.9             7.5             26              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -                -                -              -                  -             -             -              -
                              Number (and %)
                               of Civil Cases                           9                13                 9             3                   3             3
                              Over 3 Years Old ²                      2.2                2.3              2.5            .8                  .7            .7             2              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.2              1.2          1.1               1.1             1.1
                                 Avg. Present for
                                 Jury Selection                      43.1               48.0             36.3         39.6              43.2            40.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          41.2               30.7             30.2         29.7              35.1            28.9

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C             D                E            F          G               H            I           J        K           L
        Civil                 429           79            35        138            1                7           13             42            40            7        40          -            27
     Criminal ¹               357               4         110       18            132              40           4              28             1            3        10          2            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 58 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
IOWA SOUTHERN                                                                              12-Month Periods Ending

                                                                Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015            2016                2017         2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       1,208            1,487               1,288        1,317             1,367            1,254                    Within
                                 Terminations                       1,195            1,326               1,393        1,280             1,373            1,174               U.S.       Circuit
    Overall
   Caseload                         Pending                           832                993              884          919               910                985
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         3.8            -15.7                -2.6         -4.8              -8.3                                48              4
                                    Number of Judgeships                  3                3                 3              3                 3                3
                            Vacant Judgeship Months ²                 7.0                 4.3              0.0          0.0               0.0                0.0
                                            Total                     403                496              429          439               456                418              61              8
                                            Civil                     223                273              197          191               195                181              83              8
                                            Criminal
                          Filings                                                                                                                                            11              5
                                            Felony                    117                138              164          181               177                172
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      62              85               68           67                  84               65              14              5
                               Pending Cases ²                        277                331              295          306               303                328              83           10
                              Weighted Filings ²                      351                384              400          408               431                419              39              6
                                 Terminations                         398                442              464          427               458                391              64              8
                              Trials Completed                            34              27               39           38                  44               43               3              2
                                            Criminal
                      From Filing to        Felony                    9.2                 9.0              8.7          9.3               9.2                9.4             31              3
   Median              Disposition
                                            Civil ²                   8.2                10.0             10.0          9.5               9.4                7.7             28              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -                -                -              -                 -                -              -              -
                              Number (and %)
                               of Civil Cases                         22                  20               22           16                19                 15
                              Over 3 Years Old ²                      4.2                 3.1              4.7          3.5               4.4                3.5             12              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                 1.4              1.4          1.3               1.3                1.2
                                 Avg. Present for
                                 Jury Selection                      40.7                38.5             41.1         38.3              39.2               42.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          27.7                19.7             24.8         23.0              24.6               18.2

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H               I          J         K           L
        Civil                 544           30            36        172            14                8           31             54            46             11        104          -            38
     Criminal ¹               513               -         212       22             169              24           12             54                -            -       11           3            6

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 59 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
MINNESOTA                                                                                  12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30        Sep 30              Sep 30           Sep 30
                                                                  2015            2016               2017          2018                2019             2020                      Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        5,596           4,816               6,555         4,647             4,048            3,373                    Within
                                 Terminations                        5,549           4,001               3,960         3,994             9,359            4,358               U.S.       Circuit
    Overall
   Caseload                         Pending                          5,349           6,144               8,743         9,401             4,093            3,108
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -39.7          -30.0               -48.5         -27.4             -16.7                                81              9
                                    Number of Judgeships                   7               7                 7               7                 7                7
                            Vacant Judgeship Months ²                  2.0                7.6             35.0          34.0               0.0               12.0
                                             Total                     799               688              936           664               578                482              42              5
                                             Civil                     691               588              804           551               467                377              32              2
                                             Criminal
                          Filings                                                                                                                                             72           10
                                             Felony                        77             47               58            49                  58               49
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      32             53               74            64                  54               55              18              6
                               Pending Cases ²                         764               878             1,249         1,343              585                444              54              4
                              Weighted Filings ²                       671               495              703           512               479                398              54              9
                                 Terminations                          793               572              566           571              1,337               623              19              1
                              Trials Completed                             14             12               12            11                    9                5             83              9
                                             Criminal
                      From Filing to         Felony                   10.7               12.0             11.8           9.2              10.8               11.1             51              6
   Median              Disposition
                                             Civil ²                   5.3                8.8             10.8          11.3              21.6               14.3             90           10
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           26.1               30.1             25.6          39.9              26.9                  -              -              -
                              Number (and %)
                               of Civil Cases                          162               222             1,004         1,317             1,502               501
                              Over 3 Years Old ²                       3.4               3.9              12.0          14.6              40.8               18.5             81           10
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.7                1.4              1.6           1.5               1.5                1.3
                                 Avg. Present for
                                 Jury Selection                       49.5               68.3             57.1          62.3              55.8               91.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           38.8               44.9             40.3          41.0              38.0               59.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H               I          J         K           L
        Civil              2,641            131            576       366            9               14           393         265             162              70        277        11         367
     Criminal ¹               344               -          131       12             86              41           36              26                -            6        2           1            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 60 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
MISSOURI EASTERN                                                                            12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015            2016                2017          2018                2019         2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        3,415            3,552               4,653         4,112             5,265        3,935                    Within
                                 Terminations                        3,262            4,620               4,978         3,685             5,073        3,836               U.S.       Circuit
    Overall
   Caseload                         Pending                          4,465            3,375               3,030         3,420             3,539        3,614
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         15.2                10.8            -15.4          -4.3             -25.3                            89           10
                                   Number of Judgeships                    8                8                 8               8                 8            8
                            Vacant Judgeship Months ²                  0.0                 0.0              1.0          12.0              16.6            2.6
                                             Total                     427                444              582           514               658            492              36              4
                                             Civil                     285                304              431           310               436            310              49              4
                                             Criminal
                          Filings                                                                                                                                          15              6
                                             Felony                    103                102              106           162               180            149
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      39              37               45            42                  42           33              41              8
                               Pending Cases ²                         558                422              379           428               442            452              53              3
                              Weighted Filings ²                       400                388              540           486               637            478              27              3
                                 Terminations                          408                578              622           461               634            480              36              3
                              Trials Completed                             17              19               24            24                  26           16              26              6
                                             Criminal
                      From Filing to         Felony                    8.8                 8.8              9.3          10.1               9.9           11.5             56              7
   Median              Disposition
                                             Civil ²                   8.2                18.8              3.0           6.2               2.2            5.5              4              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           36.3                28.0             26.5          25.5              34.2              -              -              -
                              Number (and %)
                               of Civil Cases                        1,023                401               86            54                55             81
                              Over 3 Years Old ²                      28.2                15.9              4.2           2.7               2.7            4.1             18              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                 1.3              1.4           1.2               1.2            1.2
                                 Avg. Present for
                                 Jury Selection                       39.2                32.8             35.2          34.4              35.8           26.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           22.0                26.1             20.3          29.8              17.1           19.8

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              2,481            285            285       516             7               16           124         280             462          36        252          4        214
     Criminal ¹            1,192                3          272       30             653              99           43              62            4            8       13           3            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 61 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
MISSOURI WESTERN                                                                            12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015            2016                2017          2018                2019         2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        3,424            3,687               3,344         3,120             3,260        3,164                    Within
                                 Terminations                        3,645            3,585               3,740         3,180             3,165        2,854               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,019            3,125               2,738         2,649             2,741        3,025
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -7.6           -14.2                -5.4           1.4              -2.9                            35              3
                                    Number of Judgeships                   6                6                 6               6                 6            6
                            Vacant Judgeship Months ²                  0.7                12.0              0.0           0.0               0.0            0.0
                                             Total                     571                615              557           520               543            527              28              2
                                             Civil                     375                427              372           337               343            329              46              3
                                             Criminal
                          Filings                                                                                                                                          16              7
                                             Felony                    150                132              126           133               144            147
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      45              56               60            50                  57           51              24              7
                               Pending Cases ²                         503                521              456           442               457            504              46              2
                              Weighted Filings ²                       511                507              482           474               497            487              24              2
                                 Terminations                          608                598              623           530               528            476              38              4
                              Trials Completed                             35              35               33            29                  33           23              11              4
                                             Criminal
                      From Filing to         Felony                   16.7                15.7             15.0          17.3              15.5           16.2             86              9
   Median              Disposition
                                             Civil ²                   9.7                 8.5              8.0           7.4               7.0            6.9             16              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           25.7                20.7             22.7          23.8              22.5           23.6             12              1
                              Number (and %)
                               of Civil Cases                          65                  76               87            80               119            126
                              Over 3 Years Old ²                       3.8                 4.0              5.6           5.5              8.4            8.2              49              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                 1.3              1.3           1.3               1.3            1.3
                                 Avg. Present for
                                 Jury Selection                       42.5                40.2             38.4          40.5              44.5           41.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           30.3                28.6             42.3          17.6              19.2           20.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              1,976            313            100       493             5               26           114         215             186          30        291          4        199
     Criminal ¹               881           10             317       18             374              21           23              81            1            8       11           4            13

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 62 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
NEBRASKA                                                                                  12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015            2016               2017         2018                2019             2020                     Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                       1,531           1,642               1,490        1,728             1,574            1,433                   Within
                                 Terminations                       1,541           1,600               1,641        1,581             1,513            1,418              U.S.       Circuit
    Overall
   Caseload                         Pending                         1,141           1,195               1,069        1,217             1,241            1,276
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -6.4          -12.7                -3.8        -17.1              -9.0                               51              6
                                    Number of Judgeships                  3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                12.0               12.0             12.0         12.0              19.7                0.0
                                            Total                     510               547              497          576               525                478             43              6
                                            Civil                     215               254              217          258               234                227             73              6
                                            Criminal
                          Filings                                                                                                                                          10              4
                                            Felony                    201               191              185          210               190                177
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      95            103               94          108               101                 74             11              4
                               Pending Cases ²                        380               398              356          406               414                425             60              6
                              Weighted Filings ²                      478               517              467          552               479                454             32              4
                                 Terminations                         514               533              547          527               504                473             40              5
                              Trials Completed                            20             18               19           21                  20               13             43              8
                                            Criminal
                      From Filing to        Felony                    8.0                9.3              9.0          9.0               8.6               10.2            42              5
   Median              Disposition
                                            Civil ²                   7.4                8.7              9.3          7.6               8.6                8.0            29              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          28.6               31.1             25.4              -            22.4                  -             -              -
                              Number (and %)
                               of Civil Cases                         40                 34               28           26                34                 38
                              Over 3 Years Old ²                      6.9                5.4              5.1          4.2               5.1                5.7            34              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.3              1.2          1.2               1.2                1.1
                                 Avg. Present for
                                 Jury Selection                      33.6               32.4             28.5         33.7              31.6               36.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          18.9               17.4              9.2         12.2              14.2               22.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H               I          J        K           L
        Civil                 681           21            59        178            5               17           49             96            87             27        91          -            51
     Criminal ¹               531               2         184       84             86              29           41             78                -            6       6           4            11

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 63 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
NORTH DAKOTA                                                                             12-Month Periods Ending

                                                                Sep 30         Sep 30             Sep 30       Sep 30             Sep 30           Sep 30
                                                                 2015           2016               2017         2018               2019             2020                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        905           1,017               816          736               792                793                  Within
                                 Terminations                        844               849             961          849               789                718             U.S.       Circuit
    Overall
   Caseload                         Pending                          950           1,071               954          824               806                881
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -12.4          -22.0               -2.8          7.7               0.1                               26              2
                                    Number of Judgeships                 2               2                 2             2                 2                2
                            Vacant Judgeship Months ²                0.0                0.0             0.1         12.0               9.9                1.6
                                            Total                    453               509             408          368               396                397             63              9
                                            Civil                    152               214             145          134               148                126             87              9
                                            Criminal
                          Filings                                                                                                                                         8              2
                                            Felony                   225               213             185          160               166                190
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     76             83              78           75                  83               81             10              3
                               Pending Cases ²                       475               536             477          412               403                441             55              5
                              Weighted Filings ²                     446               487             421          370               396                418             40              7
                                 Terminations                        422               425             481          425               395                359             70           10
                              Trials Completed                           37             28              24           22                  17               18             18              5
                                            Criminal
                      From Filing to        Felony                   9.0               11.0            11.7         13.1              13.7               13.6            73              8
   Median              Disposition
                                            Civil ²                  9.8               10.9            20.9         13.1              10.9               11.0            75              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -             -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                        26                 88              44           43                55                 54
                              Over 3 Years Old ²                     5.5               15.3            10.3         12.3              15.2               17.0            78              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.4                1.5             1.5          1.5               1.5                1.6
                                 Avg. Present for
                                 Jury Selection                     39.6               37.6            39.6         17.4              44.7               32.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         24.3               30.4            29.3         26.5              34.4               22.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C             D               E            F         G               H               I          J        K           L
        Civil                 252           14            10        51            1               14           16            56            36               3       36          -            15
     Criminal ¹               379               -         186       22            36              18           53            39                -            4       8           2            11

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 64 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
SOUTH DAKOTA                                                                              12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015            2016               2017         2018                2019             2020                     Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                       1,123           1,567               1,403        1,320             1,458            1,308                   Within
                                 Terminations                       1,074           1,470               1,274        1,312             1,441            1,236              U.S.       Circuit
    Overall
   Caseload                         Pending                           886               956             1,043        1,013             1,013            1,057
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        16.5           -16.5                -6.8         -0.9             -10.3                               58              8
                                    Number of Judgeships                  3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                 0.0                0.0              0.0          0.0               0.0                0.0
                                            Total                     374               522              468          440               486                436             55              7
                                            Civil                     120               226              120          105               119                103             91           10
                                            Criminal
                          Filings                                                                                                                                           7              1
                                            Felony                    176               188              210          185               191                202
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      79            108              138          149               177                132              1              1
                               Pending Cases ²                        295               319              348          338               338                352             77              9
                              Weighted Filings ²                      394               496              452          387               421                416             42              8
                                 Terminations                         358               490              425          437               480                412             58              7
                              Trials Completed                            37             41               44           41                  48               42              4              3
                                            Criminal
                      From Filing to        Felony                    8.7                8.5              9.4         10.0               9.4                9.6            34              4
   Median              Disposition
                                            Civil ²                   8.4                1.2             11.4         11.7              10.8               11.1            76              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          21.0                  -                -              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                         59                 49               55           49                56                 62
                              Over 3 Years Old ²                     15.4               12.1             12.7         12.1              13.7               15.9            77              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.1                1.2              1.2          1.2               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                      40.4               42.1             46.2         37.4              43.8               47.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          18.5               18.5             25.3         21.0              23.1               19.5

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H               I          J        K           L
        Civil                 308           19             8        113             -               3           6              45            48               4       44          -            18
     Criminal ¹               604               -         189       41             97              20           95         109                   -          15        17          8            13

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 65 of 96

                                                                             U.S. District Court — Judicial Caseload Profile
ALASKA                                                                                  12-Month Periods Ending

                                                               Sep 30         Sep 30             Sep 30       Sep 30             Sep 30           Sep 30
                                                                2015           2016               2017         2018               2019             2020                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       538               665             595           662              636                554                  Within
                                 Terminations                       525               575             560           617              669                451             U.S.       Circuit
    Overall
   Caseload                         Pending                         564               646             682           715              680                766
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       3.0           -16.7               -6.9         -16.3            -12.9                               71           13
                                    Number of Judgeships                3               3                 3             3                 3                3
                            Vacant Judgeship Months ²               0.0                9.0            12.0         12.0              12.0               12.0
                                            Total                   179               222             198           221              212                185             91           13
                                            Civil                   104               126             115           120              142                127             86           13
                                            Criminal
                          Filings                                                                                                                                       61              8
                                            Felony                      65             73              74            82                 68               57
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    10             23              10            18                   2                1            93           15
                               Pending Cases ²                      188               215             227           238              227                255             92           13
                              Weighted Filings ²                    197               221             218           239              229                201             89           13
                                 Terminations                       175               192             187           206              223                150             92           13
                              Trials Completed                          9               9              11            15                   7                7            73           10
                                            Criminal
                      From Filing to        Felony                 10.1                9.9            10.4          9.5              12.6               12.7            64           10
   Median              Disposition
                                            Civil ²                10.1                8.6             8.4          9.2               8.3                8.1            30              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -               -                -             -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                       39                 49              40           56                50                 53
                              Over 3 Years Old ²                   11.6               12.6             9.9         13.9              13.3               12.6            68              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                        1.4                1.3             1.2          1.3               1.2                1.1
                                 Avg. Present for
                                 Jury Selection                    66.1               62.4            49.1         61.8              60.2               77.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                        38.4               45.7            32.6         24.7              32.3               53.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D               E            F         G               H               I          J        K           L
        Civil                 380           66            12       63            2                8           19            47            73               6       43          -            41
     Criminal ¹               172               3         53        -            71              11           7             16                -            1       1           3            6

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 66 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
ARIZONA                                                                                  12-Month Periods Ending

                                                                 Sep 30        Sep 30             Sep 30        Sep 30             Sep 30       Sep 30
                                                                  2015          2016               2017          2018               2019         2020                      Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                        9,756        11,627            11,641           12,075          15,301        8,614                    Within
                                 Terminations                        9,529         9,872            10,373            9,405          11,744       15,560               U.S.       Circuit
    Overall
   Caseload                         Pending                          5,533         7,107               8,263         10,832          14,205        7,120
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -11.7         -25.9               -26.0          -28.7           -43.7                            92           14
                                   Number of Judgeships                  13             13               13             13                13           13
                            Vacant Judgeship Months ²                  0.0              3.8             24.0           31.8            29.1           19.6
                                             Total                    750              894              895            929            1,177           663              16              4
                                             Civil                    285              408              434            428             635            268              61              9
                                             Criminal
                          Filings                                                                                                                                       5              2
                                             Felony                   359              372              341            386             420            292
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                 107              114              120            115             122            103               5              2
                               Pending Cases ²                        426              547              636            833            1,093           548              39              6
                              Weighted Filings ²                      588              707              678            685             800            415              43              9
                                 Terminations                         733              759              798            723             903         1,197                3              1
                              Trials Completed                           14             14               16             13                11             9             60              6
                                             Criminal
                      From Filing to         Felony                    4.9              5.1              5.3            5.0             4.8            4.1              2              1
   Median              Disposition
                                             Civil ²                   7.6              6.3              7.3            7.5             9.6           12.2             84           15
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           31.7             33.5             32.6           30.9            36.4           32.6             27              3
                              Number (and %)
                               of Civil Cases                          88               99              105            184             899            909
                              Over 3 Years Old ²                       2.9              2.3             1.8            2.4             8.1            18.8             83           12
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.1              1.1              1.1            1.1             1.1            1.0
                                 Avg. Present for
                                 Jury Selection                       57.4             53.8             53.0           57.1            55.0           57.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           32.2             27.9             28.4           29.8            28.4           30.6

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C            D               E            F            G             H           I          J         K           L
        Civil              3,490            349            102   1,436            8               33           179          315           175          86        378          2        427
     Criminal ¹            3,789            75             346   3,071            54              26           104            60            1            5       12         17             18

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 67 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
CALIFORNIA NORTHERN                                                                        12-Month Periods Ending

                                                                 Sep 30         Sep 30              Sep 30        Sep 30             Sep 30       Sep 30
                                                                  2015           2016                2017          2018               2019         2020                    Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                        6,987           8,360               8,554          8,951           9,180        9,988                  Within
                                 Terminations                        6,813           6,817               7,421          7,854           7,995        9,123             U.S.       Circuit
    Overall
   Caseload                         Pending                          6,541           8,006               9,127         10,180          11,323       12,183
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         43.0               19.5             16.8           11.6             8.8                           8              1
                                    Number of Judgeships                  14              14               14             14                14           14
                            Vacant Judgeship Months ²                  0.0                0.0              0.0            0.0             0.0            0.0
                                             Total                    499                597              611            639             656            713            11              2
                                             Civil                    412                522              531            552             564            639             7              2
                                             Criminal
                          Filings                                                                                                                                      85           14
                                             Felony                       50              37               43             39                47           36
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     37              39               37             48                45           38            33              7
                               Pending Cases ²                        467                572              652            727             809            870            11              2
                              Weighted Filings ²                      502                499              553            622             599            612            15              4
                                 Terminations                         487                487              530            561             571            652            14              3
                              Trials Completed                            12              12                 9            10                  9            6           77           11
                                             Criminal
                      From Filing to         Felony                   13.7               14.6             19.3           16.3            13.5           12.4           62              9
   Median              Disposition
                                             Civil ²                   7.7                7.4              7.2            7.2             8.7           11.4           80           12
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           28.0               30.4             24.8           30.0            22.8           44.5           37              7
                              Number (and %)
                               of Civil Cases                         507                443              496            462            1,516           925
                              Over 3 Years Old ²                      9.5                6.5              6.2            5.1             15.0           8.4            51              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.5              1.4            1.3             1.3            1.2
                                 Avg. Present for
                                 Jury Selection                       59.4               73.9             58.9           69.5            74.8           94.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           40.0               50.6             39.3           26.0            57.0           60.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F            G             H           I          J       K           L
        Civil              8,946            286        2,995     1,093             10               80           445          674           393         445    1,422       118         985
     Criminal ¹               506           23             212       13            106              60           17             23            1          11        8          8            24

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 68 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
CALIFORNIA EASTERN                                                                        12-Month Periods Ending

                                                                 Sep 30         Sep 30             Sep 30        Sep 30              Sep 30           Sep 30
                                                                  2015           2016               2017          2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                        5,708          5,601               5,267         6,025             5,057            4,897                    Within
                                 Terminations                        5,943          5,520               5,639         5,778             5,237            4,562               U.S.       Circuit
    Overall
   Caseload                         Pending                          7,578          7,646               7,295         7,436             7,252            7,569
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -14.2          -12.6                -7.0         -18.7              -3.2                                38              9
                                    Number of Judgeships                  6               6                 6               6                 6                6
                            Vacant Judgeship Months ²                 12.0               0.1              0.0           0.0               0.0               17.3
                                             Total                    951               934              878          1,004              843                816               8              1
                                             Civil                    790               806              739           841               704                720               5              1
                                             Criminal
                          Filings                                                                                                                                            56              7
                                             Felony                   108                81               89           104                  89               62
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     54             47               50            60                  50               34              40              9
                               Pending Cases ²                       1,263          1,274               1,216         1,239             1,209            1,262                6              1
                              Weighted Filings ²                      814               794              759           855               730                698               9              2
                                 Terminations                         991               920              940           963               873                760               9              2
                              Trials Completed                            15             17               18            14                  15                 6             77           11
                                             Criminal
                      From Filing to         Felony                   20.6              22.3             23.6          19.4              19.0               20.6             93           15
   Median              Disposition
                                             Civil ²                   8.4               9.5              9.5           8.1              10.3                9.2             52              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           37.8              50.3             41.6          40.8              32.3                  -              -              -
                              Number (and %)
                               of Civil Cases                         809               804              733           710               739                830
                              Over 3 Years Old ²                      14.5              13.6             13.1          12.6              13.6               14.3             72           10
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5               1.7              1.6           1.5               1.5                1.4
                                 Avg. Present for
                                 Jury Selection                       38.7              35.4             39.0          40.7              40.4               44.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           37.6              37.4             36.5          34.6              35.8               42.9

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D               E            F           G               H               I          J         K           L
        Civil              4,318            458            109   1,828             4               70           161         330             168              49        773          -        368
     Criminal ¹               374           14             161       24            82              39            9              29                -            8        3           -            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 69 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
CALIFORNIA CENTRAL                                                                         12-Month Periods Ending

                                                                Sep 30          Sep 30              Sep 30        Sep 30             Sep 30          Sep 30
                                                                 2015            2016                2017          2018               2019            2020                    Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                       16,485          16,633            16,420           17,765          17,977          18,048                  Within
                                 Terminations                       16,686          16,530            16,554           16,149          17,356          17,539             U.S.      Circuit
    Overall
   Caseload                         Pending                         12,562          12,689            12,539           14,208          14,764          15,084
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          9.5                8.5              9.9            1.6             0.4                             23             4
                                   Number of Judgeships                   28              28               28             28                28              28
                            Vacant Judgeship Months ²                 12.0               31.1             55.0           72.0            94.7           113.9
                                            Total                     589                594              586            634             642               645            18             5
                                            Civil                     520                526              510            548             554               588             9             3
                                            Criminal
                          Filings                                                                                                                                         84          13
                                            Felony                        37              40               43             54                57              37
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      33              28               34             33                31              20            60          13
                               Pending Cases ²                        449                453              448            507             527               539            42             7
                              Weighted Filings ²                      542                567              570            627             681               702             8             1
                                 Terminations                         596                590              591            577             620               626            18             4
                              Trials Completed                            13              11               12             11                11                5           83          14
                                            Criminal
                      From Filing to        Felony                    15.8               17.8             14.0           12.8            13.7              15.7           85          13
   Median              Disposition
                                            Civil ²                    5.5                4.9              4.9            5.0             4.9               5.0            3             1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           20.4               20.5             18.9           21.3            22.1              20.0            7             2
                              Number (and %)
                               of Civil Cases                         560                534              538            549             604               638
                              Over 3 Years Old ²                      5.6                5.4              5.6            5.0             5.4               5.5            31             3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.6                1.5              1.5            1.6             1.7               1.4
                                 Avg. Present for
                                 Jury Selection                       44.0               53.2             47.4           41.3            52.4              65.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           47.2               52.0             45.2           43.0            50.5              62.3

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F            G             H              I          J       K          L
        Civil            16,461         1,067             371   1,724              64               449          638      1,783             987        1,142      6,063        25    2,148
     Criminal ¹            1,033            14            345        94            161              213          44             50               -          39        9        10            54

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 70 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
CALIFORNIA SOUTHERN                                                                        12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30         Sep 30             Sep 30       Sep 30
                                                                  2015            2016               2017           2018               2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        8,360           8,003                8,535         10,313           9,765        8,721                    Within
                                 Terminations                        8,050           8,355                7,434          8,779           8,991        7,749               U.S.       Circuit
    Overall
   Caseload                         Pending                          5,846           5,247                5,943          5,720           6,012        6,533
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          4.3                9.0               2.2          -15.4           -10.7                            60           10
                                   Number of Judgeships                    13             13                13             13                13           13
                            Vacant Judgeship Months ²                  0.0                0.0              12.0           28.7            55.1           60.0
                                             Total                     643               616               657            793             751            671              15              3
                                             Civil                     244               273               225            236             212            213              77           11
                                             Criminal
                          Filings                                                                                                                                          4              1
                                             Felony                    300               258               345            464             440            364
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      99             85                87             94                99           93               6              3
                               Pending Cases ²                         450               404               457            440             462            503              47              8
                              Weighted Filings ²                       555               527               563            640             634            625              13              3
                                 Terminations                          619               643               572            675             692            596              20              5
                              Trials Completed                             16             14                14             16                15             6             77           11
                                             Criminal
                      From Filing to         Felony                    4.7                5.0               4.5            4.6             4.4            5.3              5              2
   Median              Disposition
                                             Civil ²                   6.7                8.7               6.6            6.5             6.2            6.0              9              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           31.5               28.6              32.8           36.2            27.7           36.8             31              5
                              Number (and %)
                               of Civil Cases                          205               223               345            462             639            755
                              Over 3 Years Old ²                       6.0               7.3               11.6           15.8            23.6           25.6             87           13
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.2                1.2               1.2            1.1             1.1            1.1
                                 Avg. Present for
                                 Jury Selection                       50.5               54.5              50.3           50.9            52.6           52.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           43.4               44.3              42.1           42.1            41.4           43.6

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F             G             H           I          J         K           L
        Civil              2,773            180            119       660            8               47            101          363           178         126        495          5        491
     Criminal ¹            4,738            17         2,480     1,770              53              209           31             40            2            6       45         66             19

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 71 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
HAWAII                                                                                   12-Month Periods Ending

                                                               Sep 30          Sep 30             Sep 30       Sep 30             Sep 30           Sep 30
                                                                2015            2016               2017         2018               2019             2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                      1,000           1,082               1,090        846              1,049               918                   Within
                                 Terminations                      1,154               967             1,062        944               949                938              U.S.       Circuit
    Overall
   Caseload                         Pending                          829               943              966         870               969                941
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -8.2          -15.2               -15.8         8.5             -12.5                                68           12
                                    Number of Judgeships                 4               4                 4             4                 4                4
                            Vacant Judgeship Months ²                0.0               10.8             12.0        12.0              12.0                0.0
                                            Total                    250               271              273         212               262                230              87           12
                                            Civil                    144               190              175         131               174                152              85           12
                                            Criminal
                          Filings                                                                                                                                         82           11
                                            Felony                       42             36               45          46                  50               40
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     64             45               52          36                  38               38              33              7
                               Pending Cases ²                       207               236              242         218               242                235              93           14
                              Weighted Filings ²                     205               226              240         203               240                213              87           12
                                 Terminations                        289               242              266         236               237                235              87           12
                              Trials Completed                           13             12               14          14                  13                 8             68              7
                                            Criminal
                      From Filing to        Felony                  10.8               10.9             10.2        11.5              11.0                8.3             20              4
   Median              Disposition
                                            Civil ²                  9.1                9.2              8.2         8.2               9.1                7.1             18              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         25.4                  -                -        26.2                   -                -              -              -
                              Number (and %)
                               of Civil Cases                        24                 25               28          28                36                 42
                              Over 3 Years Old ²                     4.6                3.9              4.4         5.3               6.1                7.7             46              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.3                1.3              1.7         1.4               1.2                1.3
                                 Avg. Present for
                                 Jury Selection                     75.0               60.4             64.7        67.9             106.5               63.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         41.1               37.5             48.1        37.9              56.4               38.4

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F         G               H               I          J         K           L
        Civil                 608           24            29       122            1               34           27            77            87             20        131          -            56
     Criminal ¹               160               -         68        6             25              23           10            6                 -            3        4           9            6

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 72 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
IDAHO                                                                                     12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30        Sep 30
                                                                 2015            2016               2017         2018                2019          2020                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       1,017           1,040                994         1,118             1,080         1,053                   Within
                                 Terminations                         962               950             1,033        1,127             1,059         1,003              U.S.       Circuit
    Overall
   Caseload                         Pending                         1,067           1,143               1,100        1,082             1,096         1,137
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         3.5                1.3              5.9         -5.8              -2.5                            33              8
                                    Number of Judgeships                  2               2                 2              2                 2             2
                            Vacant Judgeship Months ²                 2.9               12.0             12.0          0.0               0.0             0.0
                                            Total                     509               520              497          559               540             527             28              9
                                            Civil                     304               300              273          284               277             303             51              7
                                            Criminal
                          Filings                                                                                                                                       14              3
                                            Felony                    164               171              174          223               212             160
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      41             50               51           53                  52            65             14              6
                               Pending Cases ²                        534               572              550          541               548             569             32              5
                              Weighted Filings ²                      501               495              470          550               538             485             25              5
                                 Terminations                         481               475              517          564               530             502             29              7
                              Trials Completed                            18             18               21           16                  18            16             26              3
                                            Criminal
                      From Filing to        Felony                    8.0                8.8              7.9          6.9               8.7            10.2            42              5
   Median              Disposition
                                            Civil ²                  11.1               11.1             11.7         13.4              10.4            11.3            78           11
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -               -                -              -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                         55                 70               66           63                67              72
                              Over 3 Years Old ²                      7.4                9.0              8.9          9.5              10.4            10.2            58              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                1.3              1.1          1.2               1.2             1.1
                                 Avg. Present for
                                 Jury Selection                      59.7               34.9             54.3         36.3              35.5            51.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          47.4               24.2             18.8         35.4              23.0            39.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H            I          J        K           L
        Civil                 605           55            22        231            2                9           16             55            39          20        92          -            64
     Criminal ¹               319               5         121       47             45              17           15             42            9           10        3           1            4

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 73 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
MONTANA                                                                                    12-Month Periods Ending

                                                                Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015            2016                2017         2018                2019             2020                     Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                       1,192            1,291               1,203        1,369             1,255            1,278                   Within
                                 Terminations                       1,247            1,164               1,137        1,378             1,271            1,182              U.S.       Circuit
    Overall
   Caseload                         Pending                           896            1,001               1,066        1,058             1,049            1,147
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         7.2                -1.0              6.2         -6.6               1.8                               19              3
                                    Number of Judgeships                  3                3                 3              3                 3                3
                            Vacant Judgeship Months ²                 0.0                 0.0              0.0          0.0               0.0                0.0
                                            Total                     397                430              401          456               418                426             59           11
                                            Civil                     198                231              221          246               191                217             75           10
                                            Criminal
                          Filings                                                                                                                                           20              4
                                            Felony                    132                131              121          137               137                126
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      68              69               59           74                  91               84              9              4
                               Pending Cases ²                        299                334              355          353               350                382             68           11
                              Weighted Filings ²                      396                410              383          410               380                403             50           10
                                 Terminations                         416                388              379          459               424                394             62           11
                              Trials Completed                            39              30               36           31                  44               55              1              1
                                            Criminal
                      From Filing to        Felony                    7.8                 8.0              8.7          8.5               8.0                8.0            18              3
   Median              Disposition
                                            Civil ²                   9.2                 8.9             11.1         10.1              10.6                9.1            51              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -                -             26.2              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                         46                  61               61           57                60                 68
                              Over 3 Years Old ²                      8.3                 9.6              8.7          8.6               9.8                9.9            57              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                 1.3              1.2          1.3               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                      46.1                49.5             43.1         48.5              34.4               42.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          31.3                39.8             26.1         29.6              30.2               30.4

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H               I          J        K           L
        Civil                 650           41            26        183             5               25           15         148               72               8       70          -            57
     Criminal ¹               376               2         142       13             123              15           40             32                -            4        -          -            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 74 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
NEVADA                                                                                     12-Month Periods Ending

                                                                Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015            2016                2017         2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       3,857            4,376               4,880        3,837             3,688            3,694                    Within
                                 Terminations                       3,656            3,529               4,102        4,140             4,331            3,884               U.S.       Circuit
    Overall
   Caseload                         Pending                         4,614            5,442               6,205        5,880             5,238            5,068
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -4.2           -15.6               -24.3         -3.7               0.2                                24              5
                                    Number of Judgeships                  7                7                 7              7                 7                7
                            Vacant Judgeship Months ²                 0.0                 7.9             12.0         15.0              24.0               24.0
                                            Total                     551                625              697          548               527                528              27              8
                                            Civil                     448                520              572          430               422                444              18              5
                                            Criminal
                          Filings                                                                                                                                            65              9
                                            Felony                        72              68               87           77                  62               54
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      31              38               38           41                  42               30              45           10
                               Pending Cases ²                        659                777              886          840               748                724              16              3
                              Weighted Filings ²                      513                541              659          496               467                469              29              7
                                 Terminations                         522                504              586          591               619                555              23              6
                              Trials Completed                            13              16               13           13                  18               11              53              5
                                            Criminal
                      From Filing to        Felony                   14.0                12.8             12.4         12.2              13.6               16.8             88           14
   Median              Disposition
                                            Civil ²                   8.5                 9.4              7.7          9.5              11.5               10.4             65           10
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          35.8                49.8             42.3         50.7              43.0               38.4             33              6
                              Number (and %)
                               of Civil Cases                        371                 395              421          551               643                622
                              Over 3 Years Old ²                     10.4                9.1              8.4          11.8              15.5               15.7             76           11
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                 1.3              1.4          1.2               1.3                1.3
                                 Avg. Present for
                                 Jury Selection                      52.4                50.9             57.7         52.3              65.7               44.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          40.1                30.5             33.2         32.5              23.9               39.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H               I          J         K           L
        Civil              3,110            77            67        929            18               71           87         405             324              76        499          1        556
     Criminal ¹               371               -         111       35             111              48           18             19                -            8        8           3            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 75 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
OREGON                                                                                     12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015            2016               2017          2018                2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        3,275           3,529               3,027         3,336             3,252        3,182                    Within
                                 Terminations                        3,250           3,273               3,198         3,094             3,172        2,834               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,858           3,113               2,957         3,202             3,236        3,553
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -2.8              -9.8              5.1          -4.6              -2.2                            32              7
                                    Number of Judgeships                   6               6                 6               6                 6            6
                            Vacant Judgeship Months ²                  0.0                0.0              2.1          12.0               9.9            0.0
                                             Total                     546               588              505           556               542            530              26              7
                                             Civil                     397               420              343           379               344            371              33              6
                                             Criminal
                          Filings                                                                                                                                         31              5
                                             Felony                        80            102               79            86               114             89
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      70             67               82            91                  84           70              12              5
                               Pending Cases ²                         476               519              493           534               539            592              29              4
                              Weighted Filings ²                       453               496              411           434               449            440              35              8
                                 Terminations                          542               546              533           516               529            472              41           10
                              Trials Completed                             9              14               10                8               10             5             83           14
                                             Criminal
                      From Filing to         Felony                   12.1               11.5             12.3          13.7              11.8           12.9             67           11
   Median              Disposition
                                             Civil ²                  10.5               10.1             10.8          10.8              11.6           11.8             82           14
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           24.4               19.3             24.9          25.9              31.2           35.0             30              4
                              Number (and %)
                               of Civil Cases                          100               105              112           168               196            190
                              Over 3 Years Old ²                       4.4               4.3              4.9           6.7               8.0            7.1              44              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.2                1.4              1.2           1.2               1.3            1.2
                                 Avg. Present for
                                 Jury Selection                       27.6               29.4             30.0          33.1              40.2           31.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           18.5               21.9             22.7          24.2              30.2           30.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H           I          J         K           L
        Civil              2,228            529            43        558            13              39           102         204             133          39        324          3        241
     Criminal ¹               533               6          152       71             99              44           52              38            2          13         4           5            47

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 76 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
WASHINGTON EASTERN                                                                         12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30       Sep 30              Sep 30        Sep 30
                                                                  2015            2016               2017         2018                2019          2020                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        1,765           1,902               1,875        2,090             2,201         1,961                   Within
                                 Terminations                        1,821           1,853               1,811        1,993             2,200         2,005              U.S.       Circuit
    Overall
   Caseload                         Pending                          1,102           1,170               1,208        1,260             1,257         1,197
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         11.1                3.1              4.6         -6.2             -10.9                            61           11
                                    Number of Judgeships                   4               4                 4              4                 4             4
                            Vacant Judgeship Months ²                  0.0                0.0              0.0          0.0               0.0             0.0
                                             Total                     441               476              469          523               550             490             37           10
                                             Civil                     205               237              243          258               310             293             56              8
                                             Criminal
                          Filings                                                                                                                                        46              6
                                             Felony                        88             99               98          105                  95            72
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                  149               140              128          159               146             126              2              1
                               Pending Cases ²                         276               293              302          315               314             299             86           12
                              Weighted Filings ²                       272               294              305          306               298             263             83           11
                                 Terminations                          455               463              453          498               550             501             30              8
                              Trials Completed                             19             19               21           11                  15            12             49              4
                                             Criminal
                      From Filing to         Felony                   11.1               10.1              9.0          8.9              11.0            11.2            53              8
   Median              Disposition
                                             Civil ²                   9.5               10.0              9.3          9.4               9.4             7.4            23              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                 -               -                -              -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                          35                 42               43           49                46              39
                              Over 3 Years Old ²                       4.8                5.6              5.5          6.0               5.4             5.0            26              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                1.3              1.4          1.3               1.2             1.3
                                 Avg. Present for
                                 Jury Selection                       41.8               61.1             51.2         40.8              51.2            37.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           22.4               45.5             40.2         24.1              37.0            28.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H            I          J        K           L
        Civil              1,170            654            31        201            4                8           23             61            30            9       88          -            61
     Criminal ¹               289               1          113       67             29              14           22             18            10            6       7           -            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 77 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
WASHINGTON WESTERN                                                                         12-Month Periods Ending

                                                                 Sep 30          Sep 30             Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015            2016               2017          2018                2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        3,872           3,886               3,818         3,873             3,854        3,788                    Within
                                 Terminations                        3,906           3,839               3,782         3,696             3,747        3,331               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,751           2,787               2,797         2,972             3,040        3,465
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -2.2              -2.5             -0.8          -2.2              -1.7                            29              6
                                    Number of Judgeships                   7               7                 7               7                 7            7
                            Vacant Judgeship Months ²                  0.0               19.0             36.0          36.0              43.0           57.0
                                             Total                     553               555              545           553               551            541              23              6
                                             Civil                     441               450              433           439               458            459              17              4
                                             Criminal
                          Filings                                                                                                                                         65              9
                                             Felony                        67             56               60            68                  50           54
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      45             50               53            46                  42           28              50           12
                               Pending Cases ²                         393               398              400           425               434            495              49              9
                              Weighted Filings ²                       481               468              473           479               462            470              28              6
                                 Terminations                          558               548              540           528               535            476              38              9
                              Trials Completed                             16             20               16            14                  13             8             68              7
                                             Criminal
                      From Filing to         Felony                    8.4                8.6              8.3           8.6               9.1           10.8             48              7
   Median              Disposition
                                             Civil ²                   6.6                6.5              6.7           6.9               7.6            7.2             20              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           18.6               19.6             19.2          18.7              19.7           18.1              6              1
                              Number (and %)
                               of Civil Cases                          70                 67               71            86                68             96
                              Over 3 Years Old ²                       3.3                3.0              3.2           3.7               2.8            3.5             12              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                1.3              1.4           1.5               1.3            1.6
                                 Avg. Present for
                                 Jury Selection                       32.6               46.3             40.2          38.0              36.3           39.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           27.0               37.8             36.1          31.4              28.3           25.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H           I          J         K           L
        Civil              3,216            847            96        514             -              50           171         476             257         107        351          2        345
     Criminal ¹               376               -          166       20             50              50           17              36            1            6         -          6            24

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 78 of 96

                                                                            U.S. District Court — Judicial Caseload Profile
GUAM                                                                                  12-Month Periods Ending

                                                               Sep 30        Sep 30            Sep 30       Sep 30            Sep 30           Sep 30
                                                                2015          2016              2017         2018              2019             2020                     Numerical
                                                                                                                                                                         Standing
                                    Filings ¹                       137             127              188          95              222                111                  Within
                                 Terminations                       114             126              139         110              123                112             U.S.       Circuit
    Overall
   Caseload                         Pending                         170             171              248         266              382                386
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                      -19.0        -12.6               -41.0        16.8            -50.0                               93           15
                                    Number of Judgeships                1             1                 1             1                1                1
                            Vacant Judgeship Months ²               0.0              0.0              0.0         0.0              0.0                0.0
                                            Total                   137             127              188          95              222                111             93           14
                                            Civil                      47            82              122          54              152                 44             93           14
                                            Criminal
                          Filings                                                                                                                                    83           12
                                            Felony                     87            44               61          41                 53               38
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    3             1                 5             0              17               29             47           11
                               Pending Cases ²                      170             171              248         266              382                386             67           10
                              Weighted Filings ²                        -              -                -             -                -                -             -              -
                                 Terminations                       114             126              139         110              123                112             93           14
                              Trials Completed                          4             7               12              6                9              18             18              2
                                            Criminal
                      From Filing to        Felony                 14.1             10.6             24.3        34.1             21.2               13.7            74           12
   Median              Disposition
                                            Civil ²                12.9              4.6             10.9        17.6             12.5               11.7            81           13
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                             -              -                -             -                -                -             -              -
                              Number (and %)
                               of Civil Cases                         7              10               15          16               17                107
                              Over 3 Years Old ²                   11.5             11.2              9.5         8.9              5.6               34.4            90           15
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                        1.6              1.1              1.2         1.2              1.1                1.1
                                 Avg. Present for
                                 Jury Selection                    56.7         134.0               175.8       517.5            187.7               84.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                        18.8             55.0             63.5        80.5             70.9               63.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C            D              E            F         G              H               I          J        K           L
        Civil                  44               2         2        1            -               1           -             6            18               -       10          -            4
     Criminal ¹                38               -         17       7            1               8           -             1                -            3        -          1            -

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 79 of 96

                                                                           U.S. District Court — Judicial Caseload Profile
NORTHERN MARIANAS                                                                    12-Month Periods Ending

                                                              Sep 30        Sep 30            Sep 30       Sep 30           Sep 30           Sep 30
                                                               2015          2016              2017         2018             2019             2020                    Numerical
                                                                                                                                                                      Standing
                                    Filings ¹                         60            86               61          58                46               50                 Within
                                 Terminations                         60            79               62          76                46               34            U.S.       Circuit
    Overall
   Caseload                         Pending                           92            92               89          73                75               91
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                     -16.7        -41.9               -18.0       -13.8             8.7                               9              2
                                    Number of Judgeships               1             1                 1            1                1                1
                            Vacant Judgeship Months ²              0.0              0.0             0.0         0.0              0.0                0.0
                                            Total                     60            86               61          58                46               50            94           15
                                            Civil                     22            38               26          29                24               34            94           15
                                            Criminal
                          Filings                                                                                                                                 94           15
                                            Felony                    17            24               21          19                18               12
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                  21            24               14          10                  4                4           89           14
                               Pending Cases ²                        92            92               89          73                75               91            94           15
                              Weighted Filings ²                       -              -                -            -                -                -            -              -
                                 Terminations                         60            79               62          76                46               34            94           15
                              Trials Completed                         4            18                 2            5                4                8           68              7
                                            Criminal
                      From Filing to        Felony                11.0              8.1             9.4        12.0              2.2               10.5           45              6
   Median              Disposition
                                            Civil ²               12.2              9.7            10.3        18.5             12.3                9.6           56              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            -              -                -            -                -                -            -              -
                              Number (and %)
                               of Civil Cases                      24               21              24          16               15                 15
                              Over 3 Years Old ²                  38.7             32.3            42.1        44.4             44.1               30.6           88           14
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                       1.3              1.3             1.6         1.5              1.3                1.3
                                 Avg. Present for
                                 Jury Selection                   78.5             63.0            58.0        54.0             44.0            105.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                       24.2             20.1             0.0        11.1              6.8               61.2

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B       C            D              E            F        G              H               I          J       K           L
        Civil                  34               -         1       5            -               2           -            9            9                1       4          -            3
     Criminal ¹                12               -         -       1            -              11           -            -                -            -       -          -            -

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 80 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
COLORADO                                                                                    12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015            2016                2017          2018                2019         2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        3,716            3,795               3,789         4,034             4,373        4,460                    Within
                                 Terminations                        3,707            3,744               3,639         3,892             4,138        4,046               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,145            3,029               3,158         3,283             3,531        3,924
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         20.0                17.5             17.7          10.6               2.0                            18              3
                                    Number of Judgeships                   7                7                 7               7                 7            7
                            Vacant Judgeship Months ²                  0.0                 5.6             12.0          12.0              13.1           12.0
                                             Total                     531                542              541           576               625            637              19              2
                                             Civil                     426                455              449           470               520            551              12              1
                                             Criminal
                          Filings                                                                                                                                          50              6
                                             Felony                        78              61               77            82                  85           67
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      28              27               16            24                  20           19              62              7
                               Pending Cases ²                         449                433              451           469               504            561              34              1
                              Weighted Filings ²                       507                507              546           572               648            653              10              1
                                 Terminations                          530                535              520           556               591            578              21              2
                              Trials Completed                             21              20               17            20                  19           12              49              3
                                             Criminal
                      From Filing to         Felony                    9.5                 9.2              8.7           9.0              10.2           11.3             54              7
   Median              Disposition
                                             Civil ²                   8.0                 7.8              7.0           8.0               7.5            7.6             27              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           24.6                26.8             23.9          28.5              30.3           33.9             29              3
                              Number (and %)
                               of Civil Cases                          58                  53               57            78                94            114
                              Over 3 Years Old ²                       2.4                 2.1              2.2           3.0               3.3           3.5              12              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                 1.2              1.3           1.3               1.3            1.5
                                 Avg. Present for
                                 Jury Selection                       31.6                33.5             38.4          41.6              35.1           42.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           36.7                32.3             41.5          42.2              25.8           39.8

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              3,859            263            81        940            35               25           150         836             265         140        793          6        325
     Criminal ¹               463           18             180       42             109              16           42              10            1          12        11         10             12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 81 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
KANSAS                                                                                      12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30       Sep 30              Sep 30       Sep 30
                                                                  2015            2016                2017         2018                2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        4,975            3,083               2,209        2,285             2,290        2,080                    Within
                                 Terminations                        3,948            2,418               2,403        3,072             3,004        2,152               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,195            3,850               3,651        2,869             2,135        2,056
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -58.2           -32.5                -5.8         -9.0              -9.2                            53              7
                                    Number of Judgeships                   6                6                 6              6                 6            6
                            Vacant Judgeship Months ²                 12.0                12.0             17.0         16.3               0.0            6.0
                                             Total                     829                514              368          381               382            347              74              5
                                             Civil                     686                373              236          253               248            244              71              4
                                             Criminal
                          Filings                                                                                                                                         50              6
                                             Felony                    101                 98               86           85                  88           67
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      42              44               46           43                  45           36              39              5
                               Pending Cases ²                         533                642              609          478               356            343              80              5
                              Weighted Filings ²                       709                378              337          345               346            314              72              6
                                 Terminations                          658                403              401          512               501            359              70              5
                              Trials Completed                             23              22               19           21                  24           14              36              2
                                             Criminal
                      From Filing to         Felony                    9.8                11.2             11.1         11.3              11.0           14.3             79              8
   Median              Disposition
                                             Civil ²                   2.1                 7.9              8.5         17.9              20.7            8.2             33              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           24.5                25.2             25.6         24.5              25.0           28.3             18              2
                              Number (and %)
                               of Civil Cases                          78                  67               61          355                93             68
                              Over 3 Years Old ²                       3.2                 2.2              2.1         16.3               6.4            5.1             27              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                 1.5              1.4          1.3               1.4            1.4
                                 Avg. Present for
                                 Jury Selection                       34.6                40.9             46.6         45.9              38.7           37.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           25.1                35.7             40.0         38.8              30.3           40.8

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H           I          J         K           L
        Civil              1,464            127            72        403            19               41           57         143             186          21        259          4        132
     Criminal ¹               401           25             135       18             109              21           22             29            2            3       24           5            8

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 82 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
NEW MEXICO                                                                                  12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                  2015            2016                2017         2018                2019             2020                      Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        6,341            7,327               5,567        5,989             6,308            4,954                    Within
                                 Terminations                        6,391            7,015               5,848        5,968             5,789            5,196               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,871            3,224               2,923        2,920             3,415            3,059
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -21.9           -32.4               -11.0        -17.3             -21.5                                86              8
                                   Number of Judgeships                    7                7                 7              7                 7                7
                            Vacant Judgeship Months ²                  0.0                 0.0              0.0          9.9              27.0               26.6
                                             Total                     906            1,047                795          856               901                708              12              1
                                             Civil                     170                202              192          173               179                188              82              7
                                             Criminal
                          Filings                                                                                                                                              3              1
                                             Felony                    647                756              506          593               634                434
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      89              88               97           89                  88               86               8              1
                               Pending Cases ²                         410                461              418          417               488                437              57              3
                              Weighted Filings ²                       595                685              527          534               573                469              29              2
                                 Terminations                          913            1,002                835          853               827                742              11              1
                              Trials Completed                             13              15               16           16                  16               10              57              5
                                             Criminal
                      From Filing to         Felony                    1.1                 1.1              1.3          1.0               1.2                1.5              1              1
   Median              Disposition
                                             Civil ²                  11.3                10.8              9.6         10.3               9.6                9.0             47              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           27.3                   -                -              -            29.6                  -              -              -
                              Number (and %)
                               of Civil Cases                          74                  91               81           68                96                118
                              Over 3 Years Old ²                       6.0                 6.7              5.9          5.5               7.2               8.9              53              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.1                 1.1              1.1          1.0               1.0                1.0
                                 Avg. Present for
                                 Jury Selection                       45.2                52.6             45.2         62.6              53.7               52.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           22.0                27.0             23.6         27.3              26.9               35.6

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H               I          J         K           L
        Civil              1,317            205            48        303            17               11           43         183             133              12        274          1            87
     Criminal ¹            3,036            25             257   2,372              187              20           85             44                -            6       14         11             15

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 83 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
OKLAHOMA NORTHERN                                                                         12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30        Sep 30
                                                                 2015            2016               2017         2018                2019          2020                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       1,086           1,153               1,119        1,067             1,228         1,185                   Within
                                 Terminations                       1,115           1,153               1,246        1,020             1,072         1,092              U.S.       Circuit
    Overall
   Caseload                         Pending                           978               967              844          874              1,019         1,099
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         9.1                2.8              5.9         11.1              -3.5                            39              6
                                    Number of Judgeships              3.5                3.5              3.5          3.5               3.5             3.5
                            Vacant Judgeship Months ²                 0.0                0.0              0.0          0.0               0.0             0.0
                                             Total                    310               329              320          305               351             339             76              6
                                             Civil                    221               232              204          189               203             205             79              6
                                             Criminal
                          Filings                                                                                                                                       29              3
                                             Felony                       63             50               49           73               101              96
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     27             47               67           43                  46            38             33              4
                               Pending Cases ²                        279               276              241          250               291             314             84              6
                              Weighted Filings ²                      272               261              256          276               325             334             68              5
                                 Terminations                         319               329              356          291               306             312             78              6
                              Trials Completed                            13             10                 4              8               11            10             57              5
                                             Criminal
                      From Filing to         Felony                   5.8                8.0              6.6          6.0               5.8             7.6            12              3
   Median              Disposition
                                             Civil ²                 10.1               10.9              9.9          9.3               9.8            10.8            71              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -               -                -              -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                         33                 36               36           46                37              43
                              Over 3 Years Old ²                      4.3                4.4              5.1          6.7               5.0             5.6            33              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.4                1.4              1.4          1.3               1.5             1.3
                                 Avg. Present for
                                 Jury Selection                      48.3               44.7             38.8         41.8              41.6            45.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          27.6               20.7             23.7         29.2              38.0            19.9

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F          G               H            I          J        K           L
        Civil                 717           138            25       136            2               17           37         123               78          12        95          -            54
     Criminal ¹               335               4          69       25             75              37           55             34            2           11        2           4            17

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 84 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
OKLAHOMA EASTERN                                                                         12-Month Periods Ending

                                                                Sep 30         Sep 30             Sep 30       Sep 30             Sep 30        Sep 30
                                                                 2015           2016               2017         2018               2019          2020                     Numerical
                                                                                                                                                                          Standing
                                    Filings ¹                        650               704             660          623               583             624                  Within
                                 Terminations                        720               681             742          636               568             541             U.S.       Circuit
    Overall
   Caseload                         Pending                          608               638             571          561               570             648
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -4.0          -11.4               -5.5          0.2               7.0                            11              2
                                    Number of Judgeships             1.5                1.5             1.5          1.5               1.5             1.5
                            Vacant Judgeship Months ²                0.0                0.0             2.0         12.0              12.0             7.8
                                             Total                   433               469             440          415               389             416             62              4
                                             Civil                   351               368             361          306               277             309             50              2
                                             Criminal
                          Filings                                                                                                                                     31              4
                                             Felony                      67             79              53           91                  97            89
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                    15             22              27           18                  15            17             67              8
                               Pending Cases ²                       405               425             381          374               380             432             58              4
                              Weighted Filings ²                     352               373             355          377               357             405             49              4
                                 Terminations                        480               454             495          424               379             361             68              4
                              Trials Completed                           11             13              12           11                  12            11             53              4
                                             Criminal
                      From Filing to         Felony                  7.9                7.0             8.0          6.5               8.3             8.6            23              5
   Median              Disposition
                                             Civil ²                13.1               13.4            12.1         10.8              11.8            12.6            85              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -             -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                          7                12              10             9               16              18
                              Over 3 Years Old ²                     1.3                2.3             2.0          2.0               3.7             3.7            17              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.3                1.4             1.2          1.4               1.6             1.4
                                 Avg. Present for
                                 Jury Selection                     37.6               27.6            32.3         25.8              29.0            31.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         26.6               24.8            30.3         10.2              19.9            30.1

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C             D               E            F         G               H            I          J        K           L
        Civil                 464           159            13       86             -               3           4             51            57            3       71          -            17
     Criminal ¹               134               4          34       1             31               2           38            15            2             2        -          -            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 85 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
OKLAHOMA WESTERN                                                                            12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30       Sep 30              Sep 30       Sep 30
                                                                  2015            2016                2017         2018                2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        1,966            1,946               1,893        1,866             1,882        1,884                    Within
                                 Terminations                        1,918            1,968               1,924        1,915             1,828        1,774               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,601            1,566               1,531        1,472             1,524        1,636
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -4.2               -3.2             -0.5          1.0               0.1                            26              4
                                    Number of Judgeships                   6                6                 6              6                 6            6
                            Vacant Judgeship Months ²                 24.5                24.0             36.0         23.7              25.8            5.2
                                             Total                     328                324              316          311               314            314              79              7
                                             Civil                     251                248              240          222               209            222              74              5
                                             Criminal
                          Filings                                                                                                                                         55              8
                                             Felony                        49              45               49           65                  72           63
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      28              32               27           24                  33           29              47              6
                               Pending Cases ²                         267                261              255          245               254            273              88              7
                              Weighted Filings ²                       301                280              282          291               284            291              77              7
                                 Terminations                          320                328              321          319               305            296              79              7
                              Trials Completed                             24              21               20           21                  23           19              17              1
                                             Criminal
                      From Filing to         Felony                    7.6                 9.5              8.4          8.4               8.9            9.5             33              6
   Median              Disposition
                                             Civil ²                   7.7                 8.9              7.9          8.4               8.5            8.3             34              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           22.5                15.7             17.3         21.2                   -         21.3             11              1
                              Number (and %)
                               of Civil Cases                          41                  44               37           51                53             53
                              Over 3 Years Old ²                       3.4                 3.5              3.1          4.8               5.2            4.6             22              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.6                 1.4              1.4          1.5               1.4            1.4
                                 Avg. Present for
                                 Jury Selection                       29.2                31.2             26.0         34.7              44.1           30.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           24.6                31.9             39.4         33.3              40.0           28.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H           I          J         K           L
        Civil              1,329            167            66        273             6               34           49         247             163          17        224          -            83
     Criminal ¹               377               -          147       43             110              26           17             17            3            5        2           4            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 86 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
UTAH                                                                                        12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30              Sep 30           Sep 30
                                                                  2015            2016                2017          2018                2019             2020                      Numerical
                                                                                                                                                                                   Standing
                                    Filings ¹                        2,127            2,328               2,672         2,345             2,293            2,270                    Within
                                 Terminations                        2,101            2,058               2,502         2,428             2,198            2,005               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,046            2,295               2,430         2,320             2,398            2,635
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          6.7                -2.5            -15.0          -3.2              -1.0                                28              5
                                    Number of Judgeships                   5                5                 5               5                 5                5
                            Vacant Judgeship Months ²                 19.6                12.0             12.0          12.0              15.6                2.1
                                             Total                     425                466              534           469               459                454              49              3
                                             Civil                     222                280              312           242               241                252              66              3
                                             Criminal
                          Filings                                                                                                                                              13              2
                                             Felony                    143                142              165           171               162                162
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      60              44               57            55                  56               40              30              3
                               Pending Cases ²                         409                459              486           464               480                527              44              2
                              Weighted Filings ²                       401                461              556           482               465                449              33              3
                                 Terminations                          420                412              500           486               440                401              59              3
                              Trials Completed                             15              13               14            15                  10                 8             68              7
                                             Criminal
                      From Filing to         Felony                    5.3                 6.2              5.5           6.9               7.7                7.6             12              3
   Median              Disposition
                                             Civil ²                  11.9                10.4              8.4           9.5               9.7               10.4             65              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           31.0                34.2             36.4          49.5                   -                -              -              -
                              Number (and %)
                               of Civil Cases                          132                149              146           145               202                241
                              Over 3 Years Old ²                       9.2                8.7              8.0           9.1               12.7               13.7             70              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.1                 1.2              1.2           1.2               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                       47.5                51.6             58.1          45.0              45.4               67.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           43.6                34.3             39.6          24.1              25.1               31.3

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H               I          J         K           L
        Civil              1,261            109            31        166             6               15           118         200             110              64        197          -        245
     Criminal ¹               808           11             223       231            178              51           21              48                -            4       10           2            29

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 87 of 96

                                                                             U.S. District Court — Judicial Caseload Profile
WYOMING                                                                                 12-Month Periods Ending

                                                               Sep 30         Sep 30             Sep 30       Sep 30             Sep 30           Sep 30
                                                                2015           2016               2017         2018               2019             2020                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       623               747             675          586               581                647                  Within
                                 Terminations                       629               668             680          633               525                565             U.S.       Circuit
    Overall
   Caseload                         Pending                         663               740             741          640               695                778
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       3.9           -13.4               -4.1         10.4              11.4                                4              1
                                    Number of Judgeships                3               3                 3             3                 3                3
                            Vacant Judgeship Months ²               0.0                0.0             0.0          0.0               0.0                0.0
                                            Total                   208               249             225          195               194                216             90              8
                                            Civil                       80            105              84           71                  91               87             92              8
                                            Criminal
                          Filings                                                                                                                                       42              5
                                            Felony                      81             82              85           69                  67               74
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    47             62              56           55                  36               55             18              2
                               Pending Cases ²                      221               247             247          213               232                259             91              8
                              Weighted Filings ²                    191               205             197          169               178                187             91              8
                                 Terminations                       210               223             227          211               175                188             90              8
                              Trials Completed                          11             13              12               8                 8                7            73              8
                                            Criminal
                      From Filing to        Felony                  5.2                5.5             5.2          5.1               5.2                6.0             6              2
   Median              Disposition
                                            Civil ²                12.4               10.5            10.2         11.3               8.9                8.9            44              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -               -            18.1              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                         4                  4               9            7               18                 23
                              Over 3 Years Old ²                    1.9                1.6             4.1          3.4               7.7                8.9            53              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                        1.3                1.2             1.2          1.2               1.1                1.2
                                 Avg. Present for
                                 Jury Selection                    38.4               38.4            29.6         34.7              41.7               32.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                        45.5               33.7            37.1         31.7              32.2               31.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D               E            F         G               H               I          J        K           L
        Civil                 261               9         12       47            2                3           8             43            79               6       35          1            16
     Criminal ¹               219               -         60       43            36              13           24            31                -            3       4           2            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 88 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
ALABAMA NORTHERN                                                                            12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30              Sep 30       Sep 30
                                                                  2015            2016                2017          2018                2019         2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        2,918            2,916               2,889         2,883             3,122        2,718                    Within
                                 Terminations                        2,881            2,963               2,711         2,904             3,039        2,683               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,047            3,013               3,228         3,215             3,302        3,336
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -6.9               -6.8             -5.9          -5.7             -12.9                            71              8
                                    Number of Judgeships                   8                8                 8               8                 8            8
                            Vacant Judgeship Months ²                 16.8                24.0             24.0          23.4               8.7            0.0
                                             Total                     365                365              361           360               390            340              75              9
                                             Civil                     297                306              275           269               276            263              62              9
                                             Criminal
                          Filings                                                                                                                                          63              7
                                             Felony                        51              43               68            70                  88           55
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      17              16               18            21                  26           22              56              6
                               Pending Cases ²                         381                377              404           402               413            417              62              7
                              Weighted Filings ²                       334                327              344           347               378            307              74              9
                                 Terminations                          360                370              339           363               380            335              73              9
                              Trials Completed                             19              31               15            17                  21           16              26              5
                                             Criminal
                      From Filing to         Felony                    6.7                 7.1              7.1           6.9               7.6            8.7             25              6
   Median              Disposition
                                             Civil ²                  11.0                 9.7             10.9          10.8              10.8           10.9             72              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           27.5                16.3             34.4          37.9              26.4              -              -              -
                              Number (and %)
                               of Civil Cases                          214                252              281           353               371            381
                              Over 3 Years Old ²                       8.5                10.0             10.8          13.9              14.9           14.8             74              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                 1.1              1.1           1.2               1.2            1.2
                                 Avg. Present for
                                 Jury Selection                       36.2                40.2             36.9          35.0              40.8           35.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           37.1                35.4             41.4          35.4              38.5           28.7

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              2,106            310            99        519             4               31           114         187             131          16        460          1        234
     Criminal ¹               432               6          102       17             202              50           14              15            6            5        2           4            9

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 89 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
ALABAMA MIDDLE                                                                            12-Month Periods Ending

                                                                Sep 30          Sep 30             Sep 30       Sep 30              Sep 30        Sep 30
                                                                 2015            2016               2017         2018                2019          2020                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       1,261           1,326               1,192        1,467             1,248         1,352                    Within
                                 Terminations                       1,434           1,212               1,173        1,399             1,285         1,197               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,376           1,479               1,491        1,571             1,524         1,675
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         7.2                2.0             13.4         -7.8               8.3                             10              3
                                    Number of Judgeships                  3               3                 3              3                 3             3
                            Vacant Judgeship Months ²                14.0               12.0             24.0         22.0              14.9             0.0
                                             Total                    420               442              397          489               416             451              50              7
                                             Civil                    336               359              297          363               334             387              29              5
                                             Criminal
                          Filings                                                                                                                                        71              9
                                             Felony                       64             64               79          104                  60            50
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     21             19               21           22                  22            13              76              8
                               Pending Cases ²                        459               493              497          524               508             558              36              5
                              Weighted Filings ²                      397               394              372          458               365             377              59              8
                                 Terminations                         478               404              391          466               428             399              60              8
                              Trials Completed                            17             16               18           24                  26            13              43              6
                                             Criminal
                      From Filing to         Felony                   9.5                9.7              9.0          8.7              10.2             8.5             22              5
   Median              Disposition
                                             Civil ²                  8.6                9.4              9.9          9.7              10.8            10.2             62              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -               -                -              -                 -             -              -              -
                              Number (and %)
                               of Civil Cases                         74                 83               96          128               170             168
                              Over 3 Years Old ²                      7.0                7.4              8.8         11.5              14.4            12.6             68              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.5                1.4              1.4          1.3               1.1             1.2
                                 Avg. Present for
                                 Jury Selection                      36.9               39.0             37.4         44.2              49.6            42.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          29.5               33.1             28.4         23.6              36.0            29.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F          G               H            I          J         K           L
        Civil              1,162            103            54       599            10               9           25             76            79            5       142          -            60
     Criminal ¹               148               3          33       10             64               8           7              9             3             4         -          1            6

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 90 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
ALABAMA SOUTHERN                                                                         12-Month Periods Ending

                                                               Sep 30          Sep 30             Sep 30       Sep 30              Sep 30           Sep 30
                                                                2015            2016               2017         2018                2019             2020                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                      1,111           1,197               1,098        1,117             1,475            1,288                    Within
                                 Terminations                      1,079           1,208               1,115         998              1,110            1,611               U.S.       Circuit
    Overall
   Caseload                         Pending                          928               929              884          977              1,338            1,012
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       15.9                7.6             17.3         15.3             -12.7                                69              7
                                    Number of Judgeships                 3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                0.0                6.8             15.7         20.8               0.0                0.0
                                            Total                    370               399              366          372               492                429              58              8
                                            Civil                    216               235              194          188               289                301              52              8
                                            Criminal
                          Filings                                                                                                                                          47              5
                                            Felony                   109               113              114          132               132                 71
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     45             51               58           52                  70               58              17              1
                               Pending Cases ²                       309               310              295          326               446                337              82              9
                              Weighted Filings ²                     336               359              329          361               450                387              55              7
                                 Terminations                        360               403              372          333               370                537              26              5
                              Trials Completed                           19             20               19           17                  32               35               5              1
                                            Criminal
                      From Filing to        Felony                   6.4                6.9              6.7          6.1               6.1                8.0             18              4
   Median              Disposition
                                            Civil ²                  7.6                8.3              9.3          8.3               9.4                4.5              2              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         19.9                  -                -              -                 -             24.6             16              4
                              Number (and %)
                               of Civil Cases                        25                 33               18           24                20                 29
                              Over 3 Years Old ²                     4.6                5.8              3.5          4.5               2.3                4.5             20              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.3                1.3              1.3          1.2               1.3                1.3
                                 Avg. Present for
                                 Jury Selection                     42.3               36.1             48.5         47.3              44.1               33.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         35.5               23.4             38.5         35.9              23.6               21.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F          G               H               I          J         K           L
        Civil                 902           71            43       139            3               14           16             84          370                7       103          -            52
     Criminal ¹               213               2         79       13             75              12           14             8                 -            1        3           1            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 91 of 96

                                                                              U.S. District Court — Judicial Caseload Profile
FLORIDA NORTHERN                                                                         12-Month Periods Ending

                                                               Sep 30          Sep 30             Sep 30        Sep 30                Sep 30       Sep 30
                                                                2015            2016               2017          2018                  2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                      2,281           2,553               2,599          3,971              5,608     205,450                     Within
                                 Terminations                      2,233           2,342               2,471          2,387              2,436        7,263               U.S.       Circuit
    Overall
   Caseload                         Pending                        1,937           2,161               2,296          3,867              7,054     205,260
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                   8,907.0           7,947.4          7,805.0           5,073.8           3,563.5                             1              1
                                    Number of Judgeships                 4               4                 4                 4                 4            4
                            Vacant Judgeship Months ²                0.0                9.0             22.7           24.0               20.6            0.0
                                            Total                    570               638              650             993              1,402       51,363                1              1
                                            Civil                    469               534              549             879              1,278       51,249                1              1
                                            Criminal
                          Filings                                                                                                                                         37              4
                                            Felony                       72             60               69              74                  93           82
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     30             44               33              40                  32           33              41              3
                               Pending Cases ²                       484               540              574             967              1,764       51,315                1              1
                              Weighted Filings ²                     523               541              540             770               950        35,559                1              1
                                 Terminations                        558               586              618             597               609         1,816                1              1
                              Trials Completed                           32             40               29              35                  23           23              11              2
                                            Criminal
                      From Filing to        Felony                   6.7                7.2              7.4             6.8               6.7            7.0              8              2
   Median              Disposition
                                            Civil ²                  7.2                7.9              7.4             7.5               7.5            6.7             15              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         16.6               22.1             18.7           29.6               35.8           16.2              4              2
                              Number (and %)
                               of Civil Cases                        43                 48               60              58                  48           54
                              Over 3 Years Old ²                     2.7                2.7              3.1             1.7                 .7           .0               1              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.4                1.4              1.3             1.3               1.2            1.4
                                 Avg. Present for
                                 Jury Selection                     32.0               37.2             33.1           35.3               34.4           41.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         20.3               16.5             18.8           16.8               18.2           17.8

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F             G               H           I          J         K           L
        Civil           204,994             65      202,890        757             6              21           104           262             318          25        442          1        103
     Criminal ¹               325               -         93       36             47              72            8                38            2          10         4           4            11

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 92 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
FLORIDA MIDDLE                                                                              12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30             Sep 30        Sep 30
                                                                  2015            2016                2017           2018               2019          2020                     Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        10,260          11,103            10,340            10,734          10,948        10,462                   Within
                                 Terminations                        10,886          11,190            11,056            10,781          10,885         9,987              U.S.       Circuit
    Overall
   Caseload                         Pending                           8,518           8,505                7,997          8,098           8,236         8,767
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                           2.0               -5.8               1.2           -2.5            -4.4                            42              5
                                   Number of Judgeships                    15              15                15             15                15            15
                            Vacant Judgeship Months ²                   5.9               24.0              25.0           35.5            29.8            10.6
                                             Total                     684                740               689            716             730             697             14              2
                                             Civil                     558                617               551            571             594             585             10              2
                                             Criminal
                          Filings                                                                                                                                          33              3
                                             Felony                        99              92               103            108             106              88
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      27              31                35             37                30            24             54              4
                               Pending Cases ²                         568                567               533            540             549             584             30              4
                              Weighted Filings ²                       618                617               584            628             662             603             17              2
                                 Terminations                          726                746               737            719             726             666             12              2
                              Trials Completed                             20              19                17             19                17            13             43              6
                                             Criminal
                      From Filing to         Felony                     7.3                7.3               7.1            6.9             7.1             7.2            10              3
   Median              Disposition
                                             Civil ²                    7.9                7.1               6.9            6.3             5.7             6.2            11              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            22.2               22.0              24.7           22.1            23.1            24.4            15              3
                              Number (and %)
                               of Civil Cases                          403                241               268            341             362             409
                              Over 3 Years Old ²                       6.0                3.5               4.3            5.4             5.6             5.9             38              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.4                1.3               1.3            1.3             1.3             1.4
                                 Avg. Present for
                                 Jury Selection                        37.1               37.2              37.3           44.7            46.0            43.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            26.6               24.7              25.1           37.0            36.8            37.5

                                     2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G             H            I          J        K           L
        Civil              8,780            901            449   2,066              15               84            818      1,072             657          242    1,085           3    1,388
     Criminal ¹            1,321                1          469       304            141              193           19             80            11          46        12        11             34

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 93 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
FLORIDA SOUTHERN                                                                            12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30             Sep 30       Sep 30
                                                                  2015            2016                2017          2018               2019         2020                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        11,964          12,932            11,638           12,520          13,004       11,180                   Within
                                 Terminations                        12,233          12,373            12,128           12,253          13,215       11,685              U.S.       Circuit
    Overall
   Caseload                         Pending                           6,551           7,081                6,565         6,871           6,683        6,152
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -6.6           -13.5                 -3.9         -10.7           -14.0                           76              9
                                    Number of Judgeships                   18              18                18            18                18           18
                            Vacant Judgeship Months ²                  12.0               13.8              36.9          60.0            49.0           17.0
                                             Total                     665                718               647           696             722            621             20              4
                                             Civil                     507                554               483           533             578            545             13              4
                                             Criminal
                          Filings                                                                                                                                        65              8
                                             Felony                    135                137               133           132             115             54
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      23              27                31            30                30           23             55              5
                               Pending Cases ²                         364                393               365           382             371            342             81              8
                              Weighted Filings ²                       683                707               646           721             758            583             19              4
                                 Terminations                          680                687               674           681             734            649             16              3
                              Trials Completed                             25              28                24            24                24           17             21              3
                                             Criminal
                      From Filing to         Felony                     5.3                5.4               5.4           5.1             5.3            6.0             6              1
   Median              Disposition
                                             Civil ²                    4.5                4.2               4.2           3.9             3.7            3.4             1              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            19.8               17.8              15.4          16.5            18.6           15.8             3              1
                              Number (and %)
                               of Civil Cases                          106                108                92            96             108            121
                              Over 3 Years Old ²                       2.3                2.2                2.0           2.0            2.2            2.5              7              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.5                1.5               1.5           1.4             1.4            1.3
                                 Avg. Present for
                                 Jury Selection                        48.3               44.2              44.4          45.2            43.8           42.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            23.9               18.4              18.2          20.5            15.6           17.4

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J        K           L
        Civil              9,808            227            902   1,175              15               105      1,116        1,638         1,288           347    1,757           8    1,230
     Criminal ¹               957               9          240       220            108              176           49            32            2          35        10        19             57

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 94 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
GEORGIA NORTHERN                                                                            12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30            Sep 30       Sep 30
                                                                  2015            2016                2017           2018              2019         2020                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        6,209            6,599                6,648         8,089           7,616        7,298                    Within
                                 Terminations                        5,901            6,125                6,731         7,003           6,646        6,118               U.S.       Circuit
    Overall
   Caseload                         Pending                          5,216            5,692                5,601         6,686           7,600        8,760
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         17.5                10.6               9.8          -9.8            -4.2                            41              4
                                    Number of Judgeships                   11              11                11            11                11           11
                            Vacant Judgeship Months ²                 16.6                12.0              18.0          27.0            18.0            0.0
                                             Total                     564                600               604           735             692            663              16              3
                                             Civil                     491                518               533           651             604            583              11              3
                                             Criminal
                          Filings                                                                                                                                         56              6
                                             Felony                        56              64                55            68                68           62
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      18              18                17            16                20           18              63              7
                               Pending Cases ²                         474                517               509           608             691            796              13              2
                              Weighted Filings ²                       507                547               541           633             626            597              18              3
                                 Terminations                          536                557               612           637             604            556              22              4
                              Trials Completed                             23              21                21            20                16           11              53              8
                                             Criminal
                      From Filing to         Felony                    9.2                10.0              10.2          10.0             8.7           10.1             40              8
   Median              Disposition
                                             Civil ²                   6.5                 6.2               6.1           6.7             6.2            5.7              6              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           30.3                28.9              26.2          27.0            32.0           30.3             21              5
                              Number (and %)
                               of Civil Cases                          162                285               404            83             130            255
                              Over 3 Years Old ²                       3.9                6.2               9.0            1.5            2.1            3.5              12              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                 1.7               1.4           1.5             1.4            1.4
                                 Avg. Present for
                                 Jury Selection                       32.4                40.7              37.1          37.5            40.0           30.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           29.8                32.8              28.8          34.7            37.0           35.5

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J         K           L
        Civil              6,415            365            955       935            37               397           332         581           627         156        965          6    1,059
     Criminal ¹               679               4          175       113            112              116           19            37            6            7       12           8            70

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 95 of 96

                                                                                U.S. District Court — Judicial Caseload Profile
GEORGIA MIDDLE                                                                              12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                  2015            2016                2017         2018                2019             2020                      Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        1,737            1,993               1,909        1,901             1,771            1,956                    Within
                                 Terminations                        1,585            1,920               2,059        1,905             1,903            1,671               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,816            1,899               1,768        1,773             1,663            1,960
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         12.6                -1.9              2.5          2.9              10.4                                 6              2
                                    Number of Judgeships                   4                4                 4              4                 4                4
                            Vacant Judgeship Months ²                  1.6                 1.0             12.0          5.1               0.0                0.0
                                             Total                     434                498              477          475               443                489              38              6
                                             Civil                     328                395              357          349               320                370              34              6
                                             Criminal
                          Filings                                                                                                                                             24              2
                                             Felony                        95              87              104          111               110                107
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      12              16               16           16                  13               13              76              8
                               Pending Cases ²                         454                475              442          443               416                490              51              6
                              Weighted Filings ²                       397                398              423          430               412                443              34              6
                                 Terminations                          396                480              515          476               476                418              54              7
                              Trials Completed                             19              16               14           15                  15                 9             60              9
                                             Criminal
                      From Filing to         Felony                    9.0                11.5             12.0         10.1              10.6               11.8             58              9
   Median              Disposition
                                             Civil ²                   9.3                15.2             10.8          9.0               8.1                6.9             16              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           24.4                20.8             20.8         33.0              28.0                  -              -              -
                              Number (and %)
                               of Civil Cases                          65                  43               36           53                41                 55
                              Over 3 Years Old ²                       4.8                 3.1              2.9          4.4               3.9                4.4             19              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.6                 1.8              1.7          1.5               1.4                1.5
                                 Avg. Present for
                                 Jury Selection                       23.4                41.7             37.1         44.5              18.7               27.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           61.0                35.2             34.5         39.0              42.5               54.6

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H               I          J         K           L
        Civil              1,480            103            44        717             2               13           47             97          109              13        223          1        111
     Criminal ¹               425           37             181       34             110              25           8              18                -            5         -          -            7

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                           Case 6:20-cv-00812-ADA Document 50-13 Filed 04/30/21 Page 96 of 96

                                                                               U.S. District Court — Judicial Caseload Profile
GEORGIA SOUTHERN                                                                           12-Month Periods Ending

                                                                Sep 30          Sep 30              Sep 30       Sep 30              Sep 30           Sep 30
                                                                 2015            2016                2017         2018                2019             2020                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       1,572            1,649               1,529        1,559             1,794            1,704                    Within
                                 Terminations                       1,518            1,667               1,503        1,540             1,538            1,503               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,320            1,299               1,328        1,343             1,601            1,803
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         8.4                 3.3             11.4          9.3              -5.0                                43              6
                                    Number of Judgeships                  3                3                 3              3                 3                3
                            Vacant Judgeship Months ²                 0.0                 0.0              7.0         12.0               0.0                0.0
                                            Total                     524                550              510          520               598                568              22              5
                                            Civil                     383                368              332          341               351                358              37              7
                                            Criminal
                          Filings                                                                                                                                            12              1
                                            Felony                        96             131              135          137               202                170
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      45              51               43           42                  45               40              30              2
                               Pending Cases ²                        440                433              443          448               534                601              27              3
                              Weighted Filings ²                      454                470              466          456               581                534              22              5
                                 Terminations                         506                556              501          513               513                501              30              6
                              Trials Completed                            39              39               25           20                  21               17              21              3
                                            Criminal
                      From Filing to        Felony                    7.4                 7.3              8.3          7.7               8.0                9.2             28              7
   Median              Disposition
                                            Civil ²                   9.5                10.0              9.1          8.5               8.8                8.9             44              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -                -                -              -                 -                -              -              -
                              Number (and %)
                               of Civil Cases                         32                  47               59           66                83                 89
                              Over 3 Years Old ²                      3.3                 5.3              7.2          7.5               8.3                8.0             47              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.5                 1.6              1.7          1.3               1.5                1.8
                                 Avg. Present for
                                 Jury Selection                      49.4                45.1             44.6         44.2              45.3               45.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          44.4                50.2             39.8         38.9              36.8               37.2

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H               I          J         K           L
        Civil              1,074            58            52        537             7               14           27             67          114              11        116          -            71
     Criminal ¹               507               9         229       27             127              53           6              27                -            5        5         10             9

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
